Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
$80,000,000


CREDIT AGREEMENT
dated as of October 24, 2012


by and among


PATRICK INDUSTRIES, INC.,
as Borrower,
the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


 
Page
   
ARTICLE I DEFINITIONS
1
     
Definitions
1
 
Other Definitions and Provisions
31
 
Accounting Terms
31
 
UCC Terms
31
 
Rounding
32
 
References to Agreement and Laws
32
 
Times of Day
32
 
Letter of Credit Amounts
32
 
Guaranty Obligations
32
 
Covenant Compliance Generally
32
   
ARTICLE II REVOLVING CREDIT FACILITY
33
     
Revolving Credit Loans
33
 
Swingline Loans
33
 
Procedure for Advances of Revolving Credit Loans and Swingline Loans
35
 
Repayment and Prepayment of Revolving Credit and Swingline Loans
35
 
Reductions of the Revolving Credit Commitment and Prepayments
37
 
Termination of Revolving Credit Facility
38
   
ARTICLE III LETTER OF CREDIT FACILITY
39
     
L/C Commitment
39
 
Procedure for Issuance of Letters of Credit
39
 
Commissions and Other Charges
40
 
L/C Participations
40
 
Reimbursement Obligation of the Borrower
41
 
Obligations Absolute
42
 
Effect of Letter of Credit Application
42
   
ARTICLE IV [RESERVED]
43
ARTICLE V GENERAL LOAN PROVISIONS
43
     
Interest
43
 
Notice and Manner of Conversion or Continuation of Loans
45
 
Fees
45
 
Manner of Payment
45
 
Evidence of Indebtedness
46
 
Adjustments
47
 
Obligations of Lenders
47
 
Changed Circumstances
48

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

          Section   Page        
Indemnity
49
 
Increased Costs
49
 
Taxes
51
 
Mitigation Obligations; Replacement of Lenders
54
 
Incremental Revolving Credit Increases
55
 
Defaulting Lenders
58
   
ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
60
     
Conditions to Closing and Initial Extensions of Credit
60
 
Conditions to All Extensions of Credit
65
   
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
65
     
Organization; Power; Qualification
66
 
Ownership
66
 
Authorization Enforceability
66
 
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
66
 
Compliance with Law; Governmental Approvals
67
 
Tax Returns and Payments
67
 
Intellectual Property Matters
67
 
Environmental Matters
68
 
Employee Benefit Matters
69
 
Margin Stock
70
 
Government Regulation
70
 
[Reserved]
70
 
Employee Relations
70
 
[Reserved]
71
 
Financial Statements
71
 
No Material Adverse Change
71
 
Solvency
71
 
Titles to Properties
71
 
Litigation
71
 
Absence of Defaults
71
 
[Reserved]
71
 
Investment Bankers’ and Similar Fees
71
 
Disclosure
71
   
ARTICLE VIII AFFIRMATIVE COVENANTS
72
     
Financial Statements and Budgets
72
 
Certificates; Other Reports
73
 
Notice of Litigation and Other Matters
75
 
Preservation of Corporate Existence and Related Matters
76
 
Maintenance of Property and Licenses
76

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

          Section   Page        
Insurance
77
 
Accounting Methods and Financial Records
77
 
Payment of Taxes and Other Obligations
77
 
Compliance with Laws and Approvals
77
 
Environmental Laws
78
 
Compliance with ERISA
78
 
Compliance with Agreements
78
 
Visits and Inspections
79
 
Additional Subsidiaries and Real Property
79
 
[Reserved]
80
 
Use of Proceeds
80
 
[Reserved]
80
 
[Reserved]
80
 
[Reserved]
80
 
Further Assurances
80
 
Post Closing Matters
81
   
ARTICLE IX NEGATIVE COVENANTS
81
     
Indebtedness
81
 
Liens
83
 
Investments
85
 
Fundamental Changes
86
 
Asset Dispositions
87
 
Restricted Payments
88
 
Transactions with Affiliates
88
 
Accounting Changes; Organizational Documents
89
 
Payments and Modifications of Subordinated Indebtedness
89
 
No Further Negative Pledges; Restrictive Agreements
90
 
Nature of Business
91
 
[Reserved]
91
 
Sale Leasebacks
91
 
[Reserved]
91
 
Financial Covenants
91
 
[Reserved]
91
 
Disposal of Subsidiary Interests
91
   
ARTICLE X DEFAULT AND REMEDIES
92
     
Events of Default
92
 
Remedies
94
 
Rights and Remedies Cumulative; Non-Waiver; etc.
95
 
Crediting of Payments and Proceeds
95
 
Administrative Agent May File Proofs of Claim
96
 
Credit Bidding
97

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

          Section Page    
ARTICLE XI THE ADMINISTRATIVE AGENT
97
     
Appointment and Authority
97
 
Rights as a Lender
98
 
Exculpatory Provisions
98
 
Reliance by the Administrative Agent
99
 
Delegation of Duties
99
 
Resignation of Administrative Agent
99
 
Non-Reliance on Administrative Agent and Other Lenders
100
 
No Other Duties, etc.
101
 
Collateral and Guaranty Matters
101
 
Secured Hedge Agreements and Secured Cash Management Agreements
102
   
ARTICLE XII MISCELLANEOUS
102
     
Notices
102
 
Amendments, Waivers and Consents
104
 
Expenses; Indemnity
106
 
Right of Set Off
108
 
Governing Law; Jurisdiction, Etc.
108
 
Waiver of Jury Trial
109
 
Reversal of Payments
110
 
Injunctive Relief
110
 
Accounting Matters
110
 
Successors and Assigns; Participations
110
 
Confidentiality
113
 
Performance of Duties
114
 
All Powers Coupled with Interest
114
 
Survival
115
 
Titles and Captions
115
 
Severability of Provisions
115
 
Counterparts; Integration; Effectiveness; Electronic Execution
115
 
Term of Agreement
116
 
USA PATRIOT Act
116
 
Independent Effect of Covenants
116
 
[Reserved]
116
 
Inconsistencies with Other Documents
116

 
 
-iv-

--------------------------------------------------------------------------------

 
 
EXHIBITS
 

Exhibit A-1  - Form of Revolving Credit Note Exhibit A-2 - Form of Swingline
Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice of
Account Designation Exhibit D - Form of Notice of Prepayment Exhibit E - Form of
Notice of Conversion/Continuation Exhibit F - Form of Officer’s Compliance
Certificate Exhibit G - Form of Assignment and Assumption             SCHEDULES
           Schedule 1.1 - Existing Letters of Credit  Schedule 7.1  -
Jurisdictions of Organization and Qualification  Schedule 7.2  - Subsidiaries
and Capitalization  Schedule 7.8 - Hazardous Materials  Schedule 7.9 - ERISA
Plans  Schedule 7.18 - Real Property  Schedule 8.21  - Post Closing Matters
 Schedule 9.1  - Existing Indebtedness  Schedule 9.2 - Existing Liens  Schedule
9.3   - Existing Loans, Advances and Investments  Schedule 9.7 - Transactions
with Affiliates

 
 
-v-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of October 24, 2012, by and among PATRICK INDUSTRIES,
INC., an Indiana corporation (the "Borrower"), the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof (collectively with the lenders party hereto, the "Lenders") and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.1         Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:
 
"Account" means any account as that term is defined in the UCC.
 
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
"Administrative Agent" means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
 
"Administrative Agent’s Office" means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
 
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries.  The term "control" means (a) the
power to vote 10% or more of the securities or other equity interests of a
Person having ordinary voting power, or (b) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  The terms "controlling" and "controlled"
have meanings correlative thereto.
 
"Agreement" means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
"Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
"Applicable Margin" means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 

     
Revolving Credit
 Loans
 
Pricing
Level
Consolidated Total
Leverage Ratio
Commitment
Fee
LIBOR
+
Base
Rate +
 
I
Greater than or equal to 3.00
 
0.50%
2.50%
1.50%
 
II
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
 
0.375%
2.25%
1.25%
 
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
 
0.30%
2.00%
1.00%
 
IV
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
 
0.25%
1.75%
0.75%
 
V
Less than 1.50 to 1.00
 
0.20%
1.50%
0.50%
 

 
The Applicable Margin shall be determined and adjusted quarterly on the date
(each a "Calculation Date") the Borrower is required to provide an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower; provided that (a) the Applicable Margin shall be
based on Pricing Level IV until the first Calculation Date occurring after the
Closing Date and, thereafter the Pricing Level shall be determined by reference
to the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
and (b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 8.2(a) for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date.  The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date.  Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an "Applicable Period") than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall promptly
deliver to the Administrative Agent a corrected Officer’s Compliance Certificate
for such Applicable Period, (B) the Applicable Margin for such Applicable Period
shall be determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section
5.4.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(c) and 10.2 nor any of their
other rights under this Agreement.
 
The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Asset Coverage Ratio" means, as of the date of determination, determined for
the Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) the
sum of (i) 85% of the amount of Eligible Accounts as of such date, plus (ii) 40%
of the book value of Eligible Inventory and Eligible In-Transit Inventory as of
such date, plus (iii) 50% of the acceptable fair market appraised value of
Eligible Equipment as of such date, plus (iv) 80% of the acceptable fair market
appraised value of Eligible Real Estate as of such date, minus (v) reasonable
reserves established by the Administrative Agent in its Permitted Discretion to
(b) all outstanding Obligations of the Borrower under the Credit Facility as of
such date.
 
"Asset Disposition" means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Borrower to any
Person that is not a Credit Party or any Subsidiary thereof.  The term "Asset
Disposition" shall not include (a) any Equity Issuance, (b) the sale of
inventory in the ordinary course of business, (c) the transfer of assets to the
Borrower or any Subsidiary Guarantor pursuant to any other transaction permitted
pursuant to Section 9.4, (d) the write-off, discount, sale or other disposition
of defaulted or past-due receivables and similar obligations in the ordinary
course of business and not undertaken as part of an accounts receivable
financing transaction, (e) the disposition of any Hedge Agreement, (f)
dispositions of Investments in cash and Cash Equivalents, (g) the granting of
any Lien permitted under Section 8.2 and (h) (i) the transfer by any Credit
Party of its assets to any other Credit Party, (ii) the transfer by any
Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer) and (iii) the transfer by any Non-Guarantor
Subsidiary of its assets to any other Non-Guarantor Subsidiary.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.
 
"Attributable Indebtedness" means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
 
"Base Rate" means, at any time, the highest of (a) the Prime Rate and (b) the
Federal Funds Rate plus 0.50%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate or the
Federal Funds Rate.
 
"Base Rate Loan" means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
 
"Borrower" has the meaning assigned thereto in the introductory paragraph
hereto.
 
"Borrower Materials" has the meaning assigned thereto in Section 8.2.
 
"Business Day" means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Indianapolis, Indiana and New York, New York, are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
"Calculation Date" has the meaning assigned thereto in the definition of
Applicable Margin.
 
"Capital Asset" means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
 
"Capital Expenditures" means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.
 
"Capital Lease" means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
 
 
-4-

--------------------------------------------------------------------------------

 
 
"Capital Stock" means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
 
"Cash Equivalents" means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than one year from the date of creation thereof and
currently having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) certificates of deposit maturing no more than one year from the
date of creation thereof issued by commercial banks incorporated under the laws
of the United States, each having combined capital, surplus and undivided
profits of not less than $250,000,000, or (d) time deposits with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.
 
"Change in Control" means an event or series of events by which:
 
(a)       (i) any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
the Permitted Investors becomes the "beneficial owner" (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a "person" or "group" shall
be deemed to have "beneficial ownership" of all Capital Stock that such "person"
or "group" has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an "option right")),
directly or indirectly, of more than 40% of the Capital Stock of the Borrower
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of Borrower or (ii) a majority of the members of the
board of directors (or other equivalent governing body) of Borrower shall not
constitute Continuing Directors; or
 
(b)       there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Capital Stock in excess of $3,000,000 any "change
in control" or similar provision (as set forth in the indenture, agreement or
other evidence of such Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Capital Stock provided for therein.
 
 
-5-

--------------------------------------------------------------------------------

 
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a "Change in Law", regardless of the date
enacted, adopted or issued.
 
"Class" means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan and, when used in reference to any
Commitment, whether such Commitment is a Revolving Credit Commitment or any
other commitment.
 
"Closing Date" means the date of this Agreement.
 
"Code" means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
 
"Collateral" means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
 
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit Party's books and records, Equipment, or Inventory, in each case,
in form and substance reasonably satisfactory to Agent.
 
"Collateral Agreement" means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.
 
"Commitment Fee" has the meaning assigned thereto in Section 5.3(a).
 
"Commitment Percentage" means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.
 
"Commitments" means, collectively, as to all Lenders, the Revolving Credit
Commitments.
 
"Consolidated" means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
 
-6-

--------------------------------------------------------------------------------

 
 
"Consolidated Adjusted EBITDA" means, for any period, Consolidated EBITDA for
the Borrower and its Subsidiaries adjusted on a Pro Forma Basis.
 
"Consolidated EBITDA" means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid or accrued during such period, (ii) Consolidated Interest
Expense for such period, (iii) amortization, depreciation and other non-cash
charges for such period (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), (iv) extraordinary losses
and non-recurring charges during such period, (v) Transaction Costs (to the
extent not capitalized), (vi) the write-off of deferred financing fees and the
payment of any prepayment or redemption premium in respect of existing
Indebtedness and (vii) restructuring charges, less (c) interest income and any
extraordinary gains during such period.
 
"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA less depreciation for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date to (b) the sum of Consolidated Interest Expense plus Restricted Payments
made by the Borrower and its Subsidiaries for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.  Notwithstanding
anything to the contrary contained herein, the sum of Consolidated Interest
Expense plus Restricted Payments shall be deemed to be $435,900, $401,900 and
$468,100 for the fiscal quarters ended on or about March 31, 2012, June 30, 2012
and September 30, 2012, respectively, and $176,700 for the fiscal month ending
on or about October 31, 2012.
 
"Consolidated Interest Expense" means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Borrower and its
Subsidiaries in accordance with GAAP, cash interest expense (including, without
limitation, cash interest expense attributable to Capital Leases and Synthetic
Leases and all net payment obligations pursuant to Hedge Agreements) for such
period, but excluding, however, (a) amortization of deferred financing costs,
debt issuance costs, commissions, fees and expenses, pay-in-kind interest
expense, the amortization of original issue discount resulting from Indebtedness
below par and any other amounts of non-cash interest, (b) any non-cash interest
expense attributable to the mark-to-market valuation of obligations pursuant to
Hedge Agreements, (c) any one-time cash costs associated with breakage costs in
respect of Hedge Agreements and (d) premiums or fees associated with the early
repayment of Indebtedness (including prepayment of outstanding Indebtedness on
the Closing Date).
 
"Consolidated Net Income" means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes.
 
 
-7-

--------------------------------------------------------------------------------

 
 
"Consolidated Total Indebtedness" means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries.
 
"Consolidated Total Leverage Ratio" means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
Adjusted EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date.
 
"Continuing Directors" means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least 51% of the then Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors of the
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.
 
"Credit Facility" means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
 
"Credit Parties" means, collectively, the Borrower and the Subsidiary
Guarantors.
 
"Debt Issuance" shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries.
 
"Default" means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swingline Loans required to be funded by it hereunder within one (1) Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless such amount is the subject of a good faith dispute, (c) has notified
the Borrower, the Administrative Agent or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply or has failed to comply with its funding obligations under this
Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
 
 
-8-

--------------------------------------------------------------------------------

 
 
"Disqualified Capital Stock" means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is ninety-one (91) days
after the Revolving Credit Maturity Date; provided, that if such Capital Stock
is issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries
or by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.
 
"Dollars" or "$" means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
"Domestic Subsidiary" means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
"Eligible Accounts" means those Accounts created by the Borrower in the ordinary
course of its business, that arise out of the Borrower's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below net of any reserves established by the Borrower.  Eligible
Accounts shall not include the following:
 
(a)       Accounts that the Account Debtor has failed to pay within one hundred
twenty (120) days of original invoice date or Accounts with selling terms of
more than sixty (60) days;
 
(b)       Accounts that are not payable in Dollars;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)       Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof or
Canada, or (iii) is the government of any foreign country or sovereign state, or
of any state, province, municipality, or other political subdivision thereof, or
of any department, agency, public corporation, or other instrumentality thereof,
unless (y) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Administrative Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Administrative
Agent and is directly drawable by Administrative Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Administrative Agent.
 
(d)       Accounts with respect to which the Borrower has knowledge that the
Account Debtor is subject to a bankruptcy or insolvency proceeding, is not
Solvent, has gone out of business, or as to which the Borrower has received
notice of an imminent bankruptcy or insolvency proceeding or an material
impairment of the financial condition of such Account Debtor.
 
(e)       Accounts that are not subject to a valid and perfected first priority
Administrative Agent's Lien;
 
(f)       Accounts with respect to which the Account Debtor is a sanctioned
Person or sanctioned entity under OFAC regulations, or
 
(g)       Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the Borrower of the subject contract for goods or services.
 
"Eligible Equipment" means Equipment of Borrower that complies with each of the
representations and warranties respecting Eligible Equipment made in the Loan
Documents and meets all of the criteria set forth below; provided, however, that
such criteria may be revised from time to time by Administrative Agent in
Administrative Agent's Permitted Discretion to address the results of any audit
or appraisal performed by Administrative Agent from time to time after the
Closing Date:
 
(a)       such Equipment is included in the Equipment appraisal delivered to
agent prior to the Closing Date and each subsequent Equipment appraisal
delivered to Administrative Agent,
 
(b)       such Equipment is in good order, repair, running and marketable
condition (ordinary wear and tear excepted) and not damaged or defective, and
used in the operation of Borrower's business or in storage and available for use
in the operation of Borrower's business,
 
(c)       the Borrower has good, valid, and marketable title to such Equipment
on the Closing Date and such Equipment is not leased to a third party,
 
(d)       it does not constitute fixtures unless (i) such fixtures are located
on Real Property Collateral that is subject to a Mortgage or (ii) it is subject
to a Collateral Access Agreement executed by the lessor, pursuant to which the
lessor agrees that the Collateral shall be deemed to be personal property, and
not fixtures, regardless of the manner or mode of the attachment of any item of
Collateral to the applicable leased premises,
 
 
-10-

--------------------------------------------------------------------------------

 
 
(e)       Borrower has actual and excusive possession of such Equipment,
 
(f)       it is located at one of the locations in the continental United States
described in the Loan Documents (or is in transit from one such location to
another such location),
 
(g)       it is located on real property owned by Borrower or leased by Borrower
and at which Administrative Agent has received a Collateral Access Agreement
from the owner and lessor of such Real Property location or with respect to such
location, the Borrower has established reserves reasonably acceptable to the
Administrative Agent,
 
(h)       such Equipment is subject to the first priority, valid and perfected
security interest of Administrative Agent and is subject to no other lien,
security interest, claim or encumbrance in favor of any other Person, except as
permitted in this Agreement and which is subject to an intercreditor agreement
with Administrative Agent, in form and subject satisfactory to Administrative
Agent, and
 
(i)       such Equipment is not worn out or obsolete.
 
"Eligible In-Transit Inventory" means, Inventory of the Borrower that satisfies
each of the following criteria:
 
(a)       such Inventory is not excluded from Eligible Inventory as ineligible
by virtue of one or more of the excluding criteria contained in the definition
of such term, other than clause (d) thereof,
 
(b)       such Inventory is located in the United States in transit from the
supplier thereof to Borrower on a domestic common carrier,
 
(c)       the supplier of such Inventory of which has delivered to
Administrative Agent, in form and substance satisfactory to Administrative
Agent, such handling agreements, warehouse receipts, waivers and other documents
as Administrative Agent shall require,
 
(d)       such Inventory as to which title has passed to the Borrower,
 
(e)       such Inventory as to which the applicable domestic common carrier has
issued a non-negotiable bill of lading or other applicable non-negotiable
shipping document in the name of the Borrower,
 
(f)       such Inventory which is covered by property insurance reasonably
satisfactory to Administrative Agent, and
 
(g)       such Inventory is not otherwise deemed unacceptable by Administrative
Agent in Administrative Agent's reasonable judgment.
 
 
-11-

--------------------------------------------------------------------------------

 
 
"Eligible Inventory" means Inventory consisting of first quality finished goods
held for sale in the ordinary course of the Borrower's business, raw materials
and work in process, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Administrative Agent in Administrative Agent's Permitted Discretion
to address the results of any audit or appraisal performed by Administrative
Agent from time to time after the Closing Date.  In determining the amount to be
so included, Inventory shall be valued at the lower of cost or market on a basis
consistent with borrower's historical accounting practices.  An item of
Inventory shall not be included in Eligible Inventory if:
 
(a)       the Borrower does not have good, valid, and marketable title thereto,
 
(b)       the Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of the Borrower),
 
(c)       it is not located at one of the locations in the continental United
States owned or leased by the Borrower and described in the Loan Documents or in
a written notice from the Borrower to the Administrative Agent (or is
in-transit),
 
(d)       [reserved],
 
(e)       [reserved],
 
(f)       it is not subject to a valid and perfected first priority
Administrative Agent's Lien,
 
(g)      it consists of goods that are obsolete or slow moving, restrictive
items, or goods that constitute spare parts, bill and hold goods, defective
goods, or Inventory held on consignment.
 
"Eligible Real Property" means Real Property owned by Borrower that complies
with each of the representations and warranties respecting such Real Property
made in the Loan Documents and meets all of the criteria set forth below;
provided, however, that such criteria may be revised from time to time by
Administrative Agent in Administrative Agent's Permitted Discretion to address
the results of any audit or appraisal performed by Administrative Agent from
time to time after the Closing Date:
 
(a)       such Real Property is included in the Real Property appraisals
delivered to the Administrative Agent prior to the Closing Date or any
subsequent Real Property appraisal delivered to Administrative Agent,
 
(b)       the Borrower has good, valid, and marketable title to such Real
Property,
 
(c)       it is subject to a Mortgage in favor of the Administrative Agent,
 
(d)      such Real Property is subject to the first priority, valid and
perfected mortgage interest of Administrative Agent and is subject to no other
mortgage, lien, security interest, claim or encumbrance in favor of any other
Person, except as permitted in this Agreement and, in the case of a mortgage
securing Indebtedness for borrowed money, which is subject to an intercreditor
agreement with Administrative Agent, in form and subject satisfactory to
Administrative Agent.
 
 
-12-

--------------------------------------------------------------------------------

 
 
"Employee Benefit Plan" means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliate.
 
"Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, written allegations,
notices of noncompliance or violation, governmental investigations or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
any and all claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages, contribution,
indemnification cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health from exposure to Hazardous Materials or the environment.
 
"Environmental Laws" means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, written interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health from
exposure to Hazardous Materials or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
 
"Equipment" means equipment as that term is defined in the UCC.
 
"Equity Issuance" means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof.  The term "Equity Issuance" shall not include (A) any
Asset Disposition or (B) any Debt Issuance.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
"ERISA Affiliate" means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
"Eurodollar Reserve Percentage" means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
 
-13-

--------------------------------------------------------------------------------

 
 
"Event of Default" means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.11(a) and (d) any Taxes imposed under
FATCA.
 
"Existing Letters of Credit" means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
 
"Extensions of Credit" means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
 
"FATCA" means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.
 
"FDIC" means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
 
-14-

--------------------------------------------------------------------------------

 
 
"First Tier Foreign Subsidiary" means any Foreign Subsidiary owned directly by
any Credit Party.
 
"Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
"Governmental Approvals" means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 
-15-

--------------------------------------------------------------------------------

 
 
"Guaranty Obligation" means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
 
"Hazardous Materials" means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, or (f) which are or have been
stored or contained in any underground or aboveground storage tanks, whether
empty, filled or partially filled with any such substance, or (g) which
currently contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
 
"Hedge Agreement" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
 
 
-16-

--------------------------------------------------------------------------------

 
 
"Hedge Bank" means any Person that, at the time it enters into a Hedge Agreement
permitted under Article IX, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement.
 
"Hedge Termination Value" means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
"Increased Amount Date" has the meaning assigned thereto in Section 5.13.
 
"Incremental Lender" has the meaning assigned thereto in Section 5.13.
 
"Incremental Revolving Credit Commitment" has the meaning assigned thereto in
Section 5.13.
 
"Incremental Revolving Credit Increase" has the meaning assigned thereto in
Section 5.13.
 
"Indebtedness" means, with respect to any Person at any date and without
duplication, the sum of the following:
 
(a)       all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)       all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, liabilities in
respect of any indemnification obligation, adjustment of purchase price,
earn-out, non-compete, or similar obligation of Borrower or the applicable
Credit Party incurred in connection with the consummation of one or more
Permitted Acquisitions to the extent required to be reflected as a liability on
the Borrower’s balance sheet in accordance with GAAP), except trade payables
arising in the ordinary course of business and repayable in accordance with
customary trade practices, or that are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;
 
(c)       the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)       all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
 
 
-17-

--------------------------------------------------------------------------------

 
 
(e)       all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
 
(f)       all obligations, contingent or otherwise, of any such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of any such Person;
 
(g)       all obligations of any such Person in respect of Disqualified Capital
Stock;
 
(h)       all outstanding payment obligations with respect to Synthetic Leases;
 
(i)       the outstanding attributed principal amount under any asset
securitization program;
 
(j)       all net obligations of such Person under any Hedge Agreements; and
 
(k)       all Guaranty Obligations of any such Person with respect to any of the
foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person.  The amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.
 
"Indemnified Taxes" means Taxes and Other Taxes other than Excluded Taxes.
 
"Insurance and Condemnation Event" means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
 
"Interest Period" has the meaning assigned thereto in Section 5.1(b).
 
"Inventory" means inventory as that term is defined in the UCC.
 
"IRS" means the United States Internal Revenue Service, or any successor
thereto.
 
"ISP98" means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
 
-18-

--------------------------------------------------------------------------------

 
 
"Issuing Lender" means with respect to Letters of Credit issued hereunder on or
after the Closing Date, and with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof, or any successor thereto.
 
"Key Person Life Insurance Policies" means (i) the life insurance policy issued
by Massachusetts Mutual Life Insurance Company with policy number 6 069 237
naming Keith Kankel as the insured, (ii) the life insurance policy issued by
Bankers United Life Assurance Company with policy number D-1 naming Mervin Lung
as the insured, (iii) the life insurance policy issued by Equitable Variable
Life Insurance Company with policy number AA39227508 naming Harold E. Wyland as
the insured, (iv) the life insurance policy issued by Equitable Variable Life
Insurance Company with policy number 37206710 naming Keith V. Kankel as the
insured, (v) the life insurance policy issued by Equitable Variable Life
Insurance Company with policy number 37206713 naming Mervin D. Lung as the
insured, (vi) the life insurance policy issued by Jackson National Life
Insurance Company with policy number 07953170 naming Mervin D. Lung as the
insured, (vii) the life insurance policy issued by Jackson National Life
Insurance Company with policy number 676114U naming Mervin D. Lung as the
insured.
 
"L/C Commitment" means the lesser of (a) $20,000,000 and (b) the Revolving
Credit Commitment.
 
"L/C Facility" means the letter of credit facility established pursuant to
Article III.
 
"L/C Obligations" means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
"L/C Participants" means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
 
"Lender" has the meaning assigned thereto in the introductory paragraph hereto.
 
"Lender Joinder Agreement" means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
 
"Lending Office" means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
"Letter of Credit Application" means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
"Letters of Credit" means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
 
 
-19-

--------------------------------------------------------------------------------

 
 
"LIBOR" means, for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/16th of 1%).  If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page), then "LIBOR" shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.
 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
"LIBOR Rate" means a rate per annum (rounded upwards, if necessary, to the next
higher 1/16th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



"LIBOR Rate Loan" means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
 
"Lien" means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
"Loan Documents" means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.
 
"Loans" means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and "Loan" means any of such Loans.
 
"Material Adverse Effect"  means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or financial condition of such Persons, taken as a whole, (b) a
material impairment of the ability of such Persons, taken as a whole, to perform
their material obligations under the Loan Documents, (c) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under the
Loan Documents or (d) an impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party as a result of an action or failure to act on the part of such Credit
Party.
 
 
-20-

--------------------------------------------------------------------------------

 
 
"Mortgages" means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Credit Party or such Subsidiary in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, as any such document may be amended,
restated, supplemented or otherwise modified from time to time.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
 
"Net Cash Proceeds" means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable
fees, commissions and expenses incurred in connection with such transaction or
event and (iii) the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or a portion thereof) disposed of,
which Indebtedness is required to be repaid in connection with such transaction
or event, and (b) with respect to any Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable underwriting and other fees, commissions and expenses incurred in
connection therewith.
 
"Non-Consenting Lender" means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 12.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.
 
"Non-Guarantor Subsidiary" means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
 
"Notes" means the collective reference to the Revolving Credit Notes and the
Swingline Note.
 
"Notice of Account Designation" has the meaning assigned thereto in Section
2.3(b).
 
"Notice of Borrowing" has the meaning assigned thereto in Section 2.3(a).
 
"Notice of Conversion/Continuation" has the meaning assigned thereto in Section
5.2.
 
"Notice of Prepayment" has the meaning assigned thereto in Section 2.4(c).
 
 
-21-

--------------------------------------------------------------------------------

 
 
"Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including reasonable and
documented attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Credit
Parties and each of their respective Subsidiaries to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
"OFAC" means The Office of Foreign Asset Control of the U.S. Department of the
Treasury.
 
"Officer’s Compliance Certificate" means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.
 
"Operating Lease" means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Participant" has the meaning assigned thereto in Section 12.10(d).
 
"PATRIOT Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended."PBGC" means the Pension Benefit
Guaranty Corporation or any successor agency.
 
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
 
"Permitted Acquisition" means any acquisition by the Borrower or any Subsidiary
Guarantor in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if each such acquisition
meets all of the following requirements:
 
(a)       no less than fifteen (15) Business Days (or such lesser period as
reasonably approved by Administrative Agent) prior to the proposed closing date
of such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition, if known;
 
 
-22-

--------------------------------------------------------------------------------

 
 
(b)       the acquisition shall have been approved by the board of directors (or
equivalent governing body) and/or the stockholders (or other equityholders) of
the Person to be acquired;
 
(c)       the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
 
(d)       if such transaction is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change of Control
shall have been effected thereby;
 
(e)       the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.14 to be
delivered at the time required pursuant to Section 8.14;
 
(f)       no later than three (3) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance on a Pro Forma Basis
(as of the date of the acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with each covenant contained in
Section 9.15;
 
(g)       no later than three (3) Business Days prior to the proposed closing
date of such acquisition the Borrower, to the extent requested by the
Administrative Agent, (A) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (B) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;
 
(h)       no Event of Default or, to the Borrower's knowledge, Default shall
have occurred and be continuing both before and after giving effect to such
acquisition and any Indebtedness incurred in connection therewith;
 
(i)       the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if the Permitted Acquisition Consideration for any such acquisition
(or series of related acquisitions), together with the Permitted Acquisition
Consideration for all other acquisitions consummated during the same fiscal year
period exceeds $25,000,000 (exclusive of the "Project October" acquisition and
any acquisition consummated prior to the Closing Date);
 
(j)       the entity or assets to be acquired shall have had positive
Consolidated EBITDA on a cumulative basis for the four (4) fiscal quarter period
ended immediately prior to the proposed closing date of such acquisition (after
giving pro forma effect to any cost savings reasonably expected by the Borrower
to be realized within the next twelve (12) months); and
 
 
-23-

--------------------------------------------------------------------------------

 
 
(k)       the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.
 
Notwithstanding the foregoing, the Borrower will not make any acquisitions in
the fiscal year ending on or about December 31, 2012 after the Closing Date
other than the "Project October" acquisition (which shall be deemed to be a
Permitted Acquisition) if the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions), together with the Permitted
Acquisition Consideration for all other acquisitions consummated after the
Closing Date and prior to December 31, 2012 (exclusive of the "Project
October"  acquisition) exceeds $10,000,000.
 
"Permitted Acquisition Consideration" means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, net of the applicable acquired company’s cash and Cash Equivalent,
balance (as shown on its most recent financial statements delivered in
connection with the applicable Permitted Acquisition) to be paid on a singular
basis in connection with any applicable Permitted Acquisition as set forth in
the applicable Permitted Acquisition Documents executed by the Borrower or any
of its Subsidiaries in order to consummate the applicable Permitted Acquisition.
 
"Permitted Acquisition Diligence Information" means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
 
"Permitted Acquisition Documents" means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions, if any, and each
other document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.
 
"Permitted Discretion" means a determination made in the exercise of reasonable
(from a secured lender perspective) business judgment.
 
"Permitted Investors" means, collectively, the Persons who hold the Capital
Stock of the Borrower on the Closing Date.
 
"Permitted Liens" means the Liens permitted pursuant to Section 9.2.
 
 
-24-

--------------------------------------------------------------------------------

 
 
"Permitted Sale Leaseback Transactions" means sales by the Borrower of interests
in real property to a third party or parties, which real property interests are
then leased back to the Borrower and which the Borrower intends to use for
substantially the same purpose as used prior to the initial transfer, provided
that for any such sale leaseback transaction (or series of related sale
leaseback transactions), the aggregate fair market value of the real property
interests transferred together with the real property interests transferred in
all other sale leaseback transactions consummated after the Closing Date does
not exceed $7,000,000.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
"Platform" has the meaning assigned thereto in Section 8.2.
 
"Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
"Pro Forma Basis" means, for purposes of calculating Consolidated EBITDA with
respect to any Specified Transaction, that such Specified Transaction (and all
other Specified Transactions (or any acquisitions consummated prior to the
Closing Date) that have been consummated during the applicable measurement
period) shall be deemed to have occurred as of the first day of the applicable
period of measurement and all income statement items (whether positive or
negative) attributable to the Property or Person disposed of in a Specified
Disposition shall be excluded and all income statement items (whether positive
or negative) attributable to the Property or Person acquired in a Permitted
Acquisition shall be included.  Pro forma adjustments for cost savings may be
applied to any financial covenant or related definitions solely to the extent
that such adjustments (i) are reasonably expected to be realized within twelve
(12) months of such Specified Transaction as set forth in reasonable detail on a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent and (ii) are calculated on a basis consistent with GAAP and
Regulation S-X of the Exchange Act; provided that the foregoing pro forma
adjustment for cost savings shall be without duplication of any cost savings or
additional costs that are already included in the calculation of Consolidated
EBITDA.
 
"Property" means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
"Public Lenders" has the meaning assigned thereto in Section 8.2.
 
"Qualified Capital Stock" means any Capital Stock that is not Disqualified
Capital Stock.
 
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by the Borrower or its Subsidiaries.
 
"Register" has the meaning assigned thereto in Section 12.10(c).
 
 
-25-

--------------------------------------------------------------------------------

 
 
"Reimbursement Obligation" means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
"Required Lenders" means, at any date, any combination of Lenders holding more
than 50% of the aggregate amount of the Revolving Credit Commitment or, if the
Revolving Credit Commitment has been terminated, any combination of Lenders
holding more than 50% of the aggregate Extensions of Credit; provided, however,
that in the event the aggregate number of Lenders under this Agreement is two
(2), then "Required Lenders" shall mean, at any date,  Lenders holding 100% of
the aggregate amount of the Revolving Credit Commitment or, if the Revolving
Credit Commitment has been terminated, Lenders holding 100% of the aggregate
Extensions of Credit; provided further, that the Revolving Credit Commitment of,
and the portion of the Extensions of Credit, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
"Required Revolving Credit Lenders" means, at any date, any combination of
Revolving Credit Lenders holding more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than 50% of the aggregate Extensions of Credit under the Revolving Credit
Facility; provided, however, that in the event the aggregate number of Revolving
Credit Lenders under this Agreement is two (2), then "Required Revolving Credit
Lenders" shall mean, at any date,  Revolving Credit Lenders holding 100% of the
sum of the aggregate amount of the Revolving Credit Commitment or, if the
Revolving Credit Commitment has been terminated, Revolving Credit Lenders
holding 100% of the aggregate Extensions of Credit under the Revolving Credit
Facility; provided further that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.
 
"Responsible Officer" means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
 
"Restricted Payment" has the meaning assigned thereto in Section 9.6.
 
"Revolving Credit Commitment" means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13).  The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $80,000,000.
 
 
-26-

--------------------------------------------------------------------------------

 
 
"Revolving Credit Commitment Percentage" means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.
 
"Revolving Credit Facility" means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).
 
"Revolving Credit Lenders" means, collectively, all of the Lenders with a
Revolving Credit Commitment.
 
"Revolving Credit Loan" means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
 
"Revolving Credit Maturity Date" means the earliest to occur of (a) October 24,
2017, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).
 
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
 
"Revolving Credit Outstandings" means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
 
"Revolving Extensions of Credit" means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
 
"S&P" means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
 
-27-

--------------------------------------------------------------------------------

 
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.
 
"Secured Hedge Agreement" means any Hedge Agreement permitted under Article IX,
in each case that is entered into by and between any Credit Party and any Hedge
Bank.
 
"Secured Obligations" means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.
 
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
 
"Security Documents" means the collective reference to the Collateral Agreement,
the Mortgages, the Subsidiary Guaranty Agreement, and each other agreement or
writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any Property or assets securing the Secured Obligations or
any such Person purports to guaranty the payment and/or performance of the
Secured Obligations, in each case, as amended, restated, supplemented or
otherwise modified from time to time.
 
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date the sum of fair value of the assets of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
"Specified Disposition" means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
 
"Specified Transactions" means (a) any Specified Disposition, (b) any Permitted
Acquisition or any other acquisition made with the consent of the Required
Lenders, (c) the Transactions and (d) any Restricted Payment made in reliance on
clause (d) of Section 9.6.
 
"Subordinated Indebtedness" means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent and evidenced by a written
subordination agreement or agreements in form and substance reasonably
acceptable to the Administrative Agent.
 
 
-28-

--------------------------------------------------------------------------------

 
 
"Subsidiary" means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors (or equivalent governing body) or other managers of such corporation,
partnership, limited liability company or other entity is at the time owned by
(directly or indirectly) or the management is otherwise controlled by (directly
or indirectly) such Person (irrespective of whether, at the time, Capital Stock
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency).  Unless otherwise qualified,
references to "Subsidiary" or "Subsidiaries" herein shall refer to those of the
Borrower.
 
"Subsidiary Guarantors" means, collectively, all direct and indirect Domestic
Subsidiaries of the Borrower in existence on the Closing Date or which becomes a
party to the Subsidiary Guaranty Agreement pursuant to Section 8.14.
 
"Subsidiary Guaranty Agreement" means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
 
"Swingline Commitment" means the lesser of (a) $5,000,000 and (b) the Revolving
Credit Commitment.
 
"Swingline Facility" means the swingline facility established pursuant to
Section 2.2.
 
"Swingline Lender" means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
 
"Swingline Loan" means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
 
"Swingline Note" means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
 
"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
 
 
-29-

--------------------------------------------------------------------------------

 
 
"Termination Event" means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower that would have a Material Adverse
Effect: (a) a "Reportable Event" described in Section 4043 of ERISA for which
the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.
 
"Threshold Amount" means $3,000,000.
 
"Transaction Costs" means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Credit Facility or such Permitted Acquisition, as applicable.
 
"Transactions" means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 9.1) on the
Closing Date, (b) the initial Extensions of Credit, and (c)  the payment of the
Transaction Costs incurred in connection with the foregoing.
 
"UCC" means the Uniform Commercial Code as in effect in the State of Indiana, as
amended or modified from time to time.
 
"Uniform Customs" means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
 
"United States" means the United States of America.
 
 
-30-

--------------------------------------------------------------------------------

 
 
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
"Wholly-Owned" means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
 
SECTION 1.2         Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation", (d) the word
"will" shall be construed to have the same meaning and effect as the word
"shall", (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including;" the words "to" and "until" each mean
"to but excluding;" and the word "through" means "to and including" and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
SECTION 1.3         Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
SECTION 1.4         UCC Terms.  Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term "UCC" refers, as of any date of determination, to the
UCC then in effect.
 
 
-31-

--------------------------------------------------------------------------------

 
 
SECTION 1.5         Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.6        References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.7         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
SECTION 1.8         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
 
SECTION 1.9        Guaranty Obligations.  Unless otherwise specified, the amount
of any Guaranty Obligation shall be the lessor of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.
 
SECTION 1.10      Covenant Compliance Generally.  For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the annual financial statements
of the Borrower and its Subsidiaries delivered pursuant to Section 8.1(a) or
(b), as applicable.  Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
 
 
-32-

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
REVOLVING CREDIT FACILITY
 
SECTION 2.1         Revolving Credit Loans.  Subject to the terms and conditions
of this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the principal amount of
outstanding Revolving Credit Loans from any Revolving Credit Lender plus such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of outstanding
L/C Obligations and outstanding Swingline Loans shall not at any time exceed
such Revolving Credit Lender’s Revolving Credit Commitment.  Each Revolving
Credit Loan by a Revolving Credit Lender shall be in a principal amount equal to
such Revolving Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion.  Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.
 
SECTION 2.2         Swingline Loans.
 
(a)       Availability.  Subject to the terms and conditions of this Agreement,
the Swingline Lender may in its sole discretion make Swingline Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date; provided, that (a) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (b) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the Swingline Commitment.
 
(b)       Refunding.
 
(i)           Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender.  Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent.  Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made.  No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.
 
 
-33-

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded.  In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded.  If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
 
(iii)           Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI.  Further, each Revolving Credit Lender
agrees and acknowledges that if prior to the refunding of any outstanding
Swingline Loans pursuant to this Section, one of the events described in Section
10.1(i) or (j) shall have occurred, each Revolving Credit Lender will, on the
date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan.  Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount.  Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).
 
(c)       Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 2.2, the Swingline Lender shall not be obligated to
make any Swingline Loan at a time when any other Lender is a Defaulting Lender,
unless the Swingline Lender has entered into arrangements (which may include the
delivery of cash collateral) with the Borrower or such Defaulting Lender which
are satisfactory to the Swingline Lender to eliminate the Swingline Lender’s
Fronting Exposure (after giving effect to Section 5.14(c)) with respect to any
such Defaulting Lender.
 
 
-34-

--------------------------------------------------------------------------------

 
 
SECTION 2.3         Procedure for Advances of Revolving Credit Loans and
Swingline Loans.
 
(a)       Requests for Borrowing.  The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
"Notice of Borrowing") not later than 2:00 p.m. (i) on the same Business Day as
each Base Rate Loan or Swingline Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto.  A Notice of Borrowing received after
2:00 p.m. shall be deemed received on the next Business Day.  The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.
 
(b)       Disbursement of Revolving Credit and Swingline Loans.  Not later than
3:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date.  The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a "Notice of
Account Designation") delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time.  Subject to Section 5.7 hereof, the Administrative Agent
shall not be obligated to disburse the portion of the proceeds of any Revolving
Credit Loan requested pursuant to this Section to the extent that any Revolving
Credit Lender has not made available to the Administrative Agent its Revolving
Credit Commitment Percentage of such Loan.  Revolving Credit Loans to be made
for the purpose of refunding Swingline Loans shall be made by the Revolving
Credit Lenders as provided in Section 2.2(b).
 
SECTION 2.4         Repayment and Prepayment of Revolving Credit and Swingline
Loans.
 
(a)       Repayment on Termination Date.  The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(b)       Mandatory Prepayments.  If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay within one Business Day following notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of cash
collateral into a cash collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such cash collateral to be applied in accordance with Section 10.2(b)).
 
(c)       Optional Prepayments.  The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a "Notice of Prepayment") given not later
than 2:00 p.m. (i) on the same Business Day as each Base Rate Loan or each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice.  Partial
prepayments shall be in an aggregate amount of $100,000 or a whole multiple of
$100,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $1,000,000 or a whole multiple of $100,000 in excess thereof with
respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans.  A Notice of Prepayment received
after 2:00 p.m. shall be deemed received on the next Business Day.  Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.  Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 5.9).
 
(d)       [Reserved].
 
(e)       Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.
 
(f)       Hedge Agreements.  No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedge Agreement.
 
 
-36-

--------------------------------------------------------------------------------

 
 
SECTION 2.5         Reductions of the Revolving Credit Commitment and
Prepayments.
 
(a)       Voluntary Reduction.  The Borrower shall have the right at any time
and from time to time, upon at least three (3) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof.  Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage.  All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.
 
(b)       Mandatory Prepayments.
 
(i)           Debt Issuances.  The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in an
amount equal to 100% of the aggregate Net Cash Proceeds from any Debt Issuance
of Indebtedness not permitted pursuant to this Agreement.  Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.
 
(ii)          [Reserved].
 
(iii)         Asset Dispositions.  The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in amounts
equal to 100% of the aggregate Net Cash Proceeds from any Asset Disposition by
any Credit Party in excess of $1,000,000 in the aggregate during any Fiscal Year
(other than any Asset Disposition permitted pursuant to, and in accordance with,
Section 9.5(e)).  Such prepayments shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such Asset Disposition
by such Credit Party or any of its Subsidiaries; provided that, so long as no
Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 2.5(b)(iii) to the extent that such Net Cash
Proceeds are reinvested in assets used or useful in the business of the Borrower
and its Subsidiaries within twelve (12) months after receipt of such Net Cash
Proceeds by such Credit Party or such Subsidiary; provided further that any
portion of such Net Cash Proceeds not actually reinvested within such twelve
(12) month period shall be prepaid in accordance with this Section 2.5(b)(iii)
on or before the last day of such twelve (12) month period.
 
(iv)         Insurance and Condemnation Events.  The Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(vi) below in an amount equal to 100% of the aggregate Net Cash Proceeds from
any Insurance and Condemnation Event by any Credit Party or any of its
Subsidiaries to the extent that the aggregate amount of such Net Cash Proceeds
exceed the Threshold Amount during any Fiscal Year.  Such prepayments shall be
made within three (3) Business Days after the date of receipt of Net Cash
Proceeds of any such Insurance and Condemnation Event by such Credit Party or
such Subsidiary; provided that, so long as no Event of Default has occurred and
is continuing, no prepayment shall be required under this Section 2.5(b)(iv) to
the extent that such Net Cash Proceeds are reinvested in assets used or useful
in the business of the Borrower within twelve (12) months after receipt of such
Net Cash Proceeds by such Credit Party or such Subsidiary; provided further that
any portion of the Net Cash Proceeds not actually reinvested within such twelve
(12) month period shall be prepaid in accordance with this Section 2.5(b)(iv) on
or before the last day of such twelve (12) month period.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(v)          [Reserved].
 
(vi)         Notice; Manner of Payment.  Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(v) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders.  Each prepayment of the Loans under this
Section shall be applied to repay the Revolving Credit Loans pursuant to Section
2.4(b), without a corresponding reduction in the Revolving Credit Commitment.
 
(vii)        Indemnity.  Each prepayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9.
 
(c)       [Reserved].
 
(d)       Corresponding Payment.  Each permanent reduction or prepayment
permitted or required pursuant to this Section shall be accompanied by a payment
of principal sufficient to reduce the aggregate outstanding Revolving Credit
Loans, Swingline Loans and L/C Obligations, as applicable, after such reduction
to the Revolving Credit Commitment as so reduced and if the aggregate amount of
all outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit cash collateral in a cash
collateral account opened by the Administrative Agent in an amount equal to such
excess.  Such cash collateral shall be applied in accordance with
Section 10.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility.  If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
 
SECTION 2.6         Termination of Revolving Credit Facility.  The Revolving
Credit Facility and the Revolving Credit Commitments shall terminate on the
Revolving Credit Maturity Date.
 
 
-38-

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
LETTER OF CREDIT FACILITY
 
SECTION 3.1         L/C Commitment.
 
(a)       Availability.  Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.4(a), agrees to issue standby and commercial letters of credit (the "Letters
of Credit") for the account of the Borrower on any Business Day from the Closing
Date through but not including the fifth Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment.  Each Letter of
Credit shall (i) be denominated in Dollars in a minimum amount of $50,000, (or
such lesser amount as agreed to by the Issuing Lender), (ii) be a standby or
commercial letter of credit issued to support obligations of the Borrower or any
of its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the third Business Day prior to the Revolving
Credit Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as
set forth in the Letter of Credit Application or as determined by the Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
Illinois.  The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law.  References herein to "issue" and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  As of
the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.
 
(b)       Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 3.1, the Issuing Lender shall not be obligated to
issue any Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Issuing Lender to eliminate the Issuing
Lender’s Fronting Exposure (after giving effect to Section 5.14(c)) with respect
to any such Defaulting Lender.
 
 
-39-

--------------------------------------------------------------------------------

 
 
SECTION 3.2         Procedure for Issuance of Letters of Credit.  The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than two (2) Business Days after
its receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the Issuing Lender and the Borrower.  The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Revolving Credit Lender of the issuance and upon
request by any Revolving Credit Lender, furnish to such Lender a copy of such
Revolving Credit Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.
 
SECTION 3.3         Commissions and Other Charges.
 
(a)       Letter of Credit Commissions.  Subject to Section 5.14(f), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin with respect to
Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis).  Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent.  The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section 3.3
in accordance with their respective Revolving Credit Commitment Percentages.
 
(b)       Issuance Fee.  In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender, an
annual issuance fee equal to 0.25% times the face amount of each Letter of
Credit with respect to each Letter of Credit.  Such issuance fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.
 
(c)       Other Costs.  In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
 
 
-40-

--------------------------------------------------------------------------------

 
 
SECTION 3.4         L/C Participations.
 
(a)       The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
 
(b)       Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
 
(c)       Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this Section,
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise), or any payment of interest on
account thereof, the Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.
 
 
-41-

--------------------------------------------------------------------------------

 
 
SECTION 3.5         Reimbursement Obligation of the Borrower.  In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment.  Unless the Borrower shall promptly notify the
Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Base Rate on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses.  Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article
VI.  If the Borrower has elected to pay the amount of such drawing with funds
from other sources and shall fail to reimburse the Issuing Lender as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.
 
SECTION 3.6         Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person.  The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower.  The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.
 
SECTION 3.7         Effect of Letter of Credit Application.  To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.
 
 
-42-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
[RESERVED]
 
ARTICLE V

 
GENERAL LOAN PROVISIONS
 
SECTION 5.1          Interest.
 
(a)       Interest Rate Options.  Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement) and (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin.  The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.  Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.
 
(b)       Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an "Interest Period") to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3), or six (6) months; provided that:
 
(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
(ii)          if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
(iii)         any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(iv)         no Interest Period shall extend beyond the Revolving Credit
Maturity Date, and Interest Periods shall be selected by the Borrower so as to
permit the Borrower to make mandatory reductions of the Revolving Credit
Commitment pursuant to Section 2.5(b) and the quarterly principal installment
payments pursuant to Section 4.3 without payment of any amounts pursuant to
Section 5.9; and
 
 
-43-

--------------------------------------------------------------------------------

 
 
(v)         there shall be no more than eight (8) Interest Periods in effect at
any time.
 
(c)       Default Rate.  Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.1(a), (b), (j) or (k), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of 2% in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to 2% in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
2% in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent.  Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.
 
(d)       Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing December 28, 2012; and interest on each LIBOR Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).
 
(e)       Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
 
 
-44-

--------------------------------------------------------------------------------

 
 
SECTION 5.2         Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Event of Default has occurred and is then continuing,
the Borrower shall have the option to (a) convert at any time all or any portion
of any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $100,000 or any whole multiple of $100,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
"Notice of Conversion/Continuation") not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan.  The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.
 
SECTION 5.3          Fees.
 
(a)       Commitment Fee.  Commencing on the Closing Date, subject to Section
5.14(f), the Borrower shall pay to the Administrative Agent, for the account of
the Revolving Credit Lenders, a non-refundable commitment fee (the "Commitment
Fee") at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any); provided, that the amount
of outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee.  The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 28, 2012
and ending on the Revolving Credit Maturity Date.  Such commitment fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) pro rata in accordance with such Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages.
 
(b)       [Reserved].
 
(c)       [Reserved].
 
 
-45-

--------------------------------------------------------------------------------

 
 
SECTION 5.4          Manner of Payment.
 
(a)       Sharing of Payments.  Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 5:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 5:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.  Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender.  Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender.  Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be.  Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 5.1(b)(ii), if any payment under this Agreement
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest if payable along
with such payment.
 
(b)       Defaulting Lenders.  Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.14(b).
 
SECTION 5.5         Evidence of Indebtedness.
 
(a)       Extensions of Credit.  The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records.  Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(b)       Participations.  In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
SECTION 5.6         Adjustments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(ii)          the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) the application of cash collateral provided
for in Section 5.14 or (C) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries (as to which
the provisions of this paragraph shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
 
-47-

--------------------------------------------------------------------------------

 
 
SECTION 5.7         Obligations of Lenders.
 
(a)       Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(b)       Nature of Obligations of Lenders Regarding Extensions of Credit.  The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several.  The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
 
SECTION 5.8          Changed Circumstances.
 
(a)       Circumstances Affecting LIBOR Rate Availability.  In connection with
any request for a LIBOR Rate Loan or a conversion to or continuation thereof, if
for any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall be suspended, and (i) in the case of LIBOR Rate
Loans, the Borrower shall either (A) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan
together with accrued interest thereon (subject to Section 5.1(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan; or
(B) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan as of the last day of such Interest Period.
 
 
-48-

--------------------------------------------------------------------------------

 
 
(b)       Laws Affecting LIBOR Rate Availability.  If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans, and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.
 
SECTION 5.9         Indemnity.  The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical.  A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.
 
SECTION 5.10       Increased Costs.
 
(a)       Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
 
 
-49-

--------------------------------------------------------------------------------

 
 
(ii)          subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.11 and the imposition of, or any change in the rate of any Excluded Tax
payable by such Lender or the Issuing Lender); or
 
(iii)         impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)       Capital Requirements.  If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
 
(c)       Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
 
-50-

--------------------------------------------------------------------------------

 
 
(d)       Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
SECTION 5.11       Taxes.
 
(a)       Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the Issuing Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
 
(b)       Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
 
(c)       Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.  The Borrower shall also
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for any amount which a Lender or the Issuing Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by paragraph (g) below;
provided that, such Lender or the Issuing Lender, as the case may be, shall
indemnify the Borrower to the extent of any payment the Borrower makes to the
Administrative Agent pursuant to this sentence.  In addition, the Borrower shall
indemnify the Administrative Agent, each Lender and the Issuing Lender, within
ten (10) days after demand therefor, for any incremental Taxes that may become
payable by such Administrative Agent, Lender (or its beneficial owners) or
Issuing Lender as a result of any failure of any Credit Party to pay any Taxes
when due to the appropriate Governmental Authority or to deliver to such
Administrative Agent, pursuant to clause (d), documentation evidencing the
payment of Taxes.
 
 
-51-

--------------------------------------------------------------------------------

 
 
(d)       Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)       Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
(i)           duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party;
 
(ii)          duly completed copies of IRS Form W-8ECI;
 
(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN; or
 
(iv)           any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
 
 
-52-

--------------------------------------------------------------------------------

 
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA.  To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or Issuing Lender, such Lender or Issuing Lender shall, to the extent
permitted by Applicable Law, deliver to the Borrower and the Administrative
Agent revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender’s or such Issuing Lender’s
compliance with their respective obligations under FATCA.
 
(f)       Treatment of Certain Refunds.  If the Administrative Agent, a Lender
or the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified pursuant
to this Section (including additional amounts paid by the Borrower pursuant to
this Section), it shall pay to the applicable indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the applicable indemnifying party,
upon the request of the Administrative Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over pursuant to this Section (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent,
the Issuing Lender or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent, Issuing Lender or Lender in a less favorable net
after-Tax position than the Administrative Agent, Issuing Lender or Lender would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
 
-53-

--------------------------------------------------------------------------------

 
 
(g)       Indemnification of the Administrative Agent.  Each Lender and the
Issuing Lender shall indemnify the Administrative Agent within ten (10) days
after demand therefor, for the full amount of any Excluded Taxes attributable to
such Lender or Issuing Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
any Loan Document against any amount due to the Administrative Agent under this
paragraph (g). The agreements in paragraph (g) shall survive the resignation
and/or replacement of the Administrative Agent.
 
(h)       Survival.  Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.
 
SECTION 5.12        Mitigation Obligations; Replacement of Lenders.
 
(a)       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
 
-54-

--------------------------------------------------------------------------------

 
 
(b)       Replacement of Lenders.  If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.10;
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)        such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 5.13       Incremental Revolving Credit Increases.
 
(a)       At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of one or more increases in the
Revolving Credit Commitments (the "Incremental Revolving Credit Commitments") to
make incremental revolving credit loans (any such increases, the "Incremental
Revolving Credit Increases"); provided that (1) the total aggregate amount for
all such Incremental Revolving Credit Commitments shall not (as of any date of
incurrence thereof) exceed $20,000,000 and (2) the total aggregate amount for
each Incremental Revolving Credit Commitment (and the Incremental Revolving
Credit Increases  made thereunder) shall not be less than a minimum principal
amount of $5,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1).  Each such notice shall specify the date (each, an
"Increased Amount Date") on which the Borrower proposes that any Incremental
Revolving Credit Commitment shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent.  The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Revolving Credit
Commitment (any such Person, an "Incremental Lender").  Any Lender or any
Incremental Lender offered or approached to provide all or a portion of any
Incremental Revolving Credit Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Credit Commitment.  Any
Incremental Revolving Credit Commitment shall become effective as of such
Increased Amount Date; provided that:
 
(A)           no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Revolving
Credit Commitment, (2) the making of any Incremental Revolving Credit
Increases  pursuant thereto and (3) any Permitted Acquisition consummated in
connection therewith;
 
 
-55-

--------------------------------------------------------------------------------

 
 
(B)           the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 9.15 both before and after giving effect to (1) any Incremental
Revolving Credit Commitment, (2) the making of any Incremental Revolving Credit
Increase pursuant thereto and (3) any Permitted Acquisition consummated in
connection therewith;
 
(C)           the proceeds of any Incremental Revolving Credit Increase  shall
be used for general corporate purposes of the Borrower and its Subsidiaries
(including Permitted Acquisitions);
 
(D)           each Incremental Revolving Credit Commitment (and the Incremental
Revolving Credit Increase made thereunder) shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;
 
(E)           in the case of the Incremental Revolving Credit Increases (the
terms of which shall be set forth the relevant Lender Joinder Agreement):
 
(1)           such Incremental Revolving Credit Increases shall mature on the
Revolving Credit Maturity Date, shall bear interest at a rate determined by the
Administrative Agent, the applicable Incremental Lenders and the Borrower and
shall be subject to the same terms and conditions as the Revolving Credit Loans;
interest rate margins and/or unused fees with respect to any Incremental
Revolving Credit Increase may be higher than the interest rate margins and/or
unused fees applicable to the then existing Revolving Credit Commitments;
provided further that, in determining the interest rate margins and unused fees
applicable to the Incremental Revolving Credit Increases and the then existing
Revolving Credit Commitments, (1) any upfront fees payable by the Borrower to
the Lenders under then existing Revolving Credit Commitments or any Incremental
Revolving Credit Commitment, in each case in the initial primary syndication
thereof and the effects of any and all interest rate floors, shall be included
(with such upfront fees being equated to interest based on an assumed four (4)
year life to maturity), (2) customary arrangement or commitment fees payable to
any lead arranger (or its affiliates) or to one or more arrangers (or their
affiliates) in connection with the then existing Revolving Credit Commitments or
to one or more arrangers (or their affiliates) of any Incremental Revolving
Credit Commitments shall be excluded and (3) in the event that, at the time of
determination, the Applicable Margin is determined based on a pricing grid, the
interest rate margins and unused fees shall be measured for purposes of this
clause (E) by reference to each level of the pricing grid;
 
 
-56-

--------------------------------------------------------------------------------

 
 
(2)           the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the Revolving Credit Lenders (including the Incremental Lenders providing
such Incremental Revolving Credit Increases) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increases) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 5.9 in connection with such reallocation as if such reallocation were a
repayment); and
 
(3)           except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increases shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
 
(F)           any Incremental Lender with Incremental Revolving Credit Increases
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Loan shall receive proceeds of prepayments on
the same basis as the other Revolving Credit Loans made hereunder;
 
(G)           such Incremental Revolving Credit Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 5.13); and
 
(H)           the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Incremental Loan) reasonably requested by
Administrative Agent in connection with any such transaction.
 
(b)       The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement.
 
(c)       On any Increased Amount Date on which any Incremental Loan becomes
effective, subject to the foregoing terms and conditions, each Incremental
Lender with an Incremental Revolving Credit Commitment shall become a Revolving
Credit Lender hereunder with respect to such Incremental Revolving Credit
Commitment.
 
 
-57-

--------------------------------------------------------------------------------

 
 
SECTION 5.14       Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
(a)       Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.2.
 
(b)       Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 12.4), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender and/or the
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Issuing Lender and/or the Swingline Lender, to be held as
cash collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Issuing Lender or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving Credit Loans
or funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Revolving Credit Loans or funded participations in Swingline Loans or
Letters of Credit were made at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Credit Loans of, and funded participations in Swingline Loans
or Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Revolving Credit Loans of, or
funded participations in Swingline Loans or Letters of Credit owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 5.14(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
 
 
-58-

--------------------------------------------------------------------------------

 
 
(c)       Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Section 2.2(b) and Section 3.4, the "Revolving Credit
Commitment Percentage" of each Non-Defaulting Lender shall be computed without
giving effect to the Revolving Credit Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists and (ii) the aggregate obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Credit Commitment of that Non-Defaulting Lender minus(B) the aggregate
outstanding principal amount of the Revolving Loans of that Lender.
 
(d)       Cash Collateral for Letters of Credit.  Promptly on demand by the
Issuing Lender or the Administrative Agent from time to time, the Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure with respect to the Issuing Lender (after giving
effect to Section 5.14(c)) on terms reasonably satisfactory to the
Administrative Agent and the Issuing Lender (and such cash collateral shall be
in Dollars).  Any such cash collateral shall be deposited in a separate account
with the Administrative Agent, subject to the exclusive dominion and control of
the Administrative Agent, as collateral (solely for the benefit of the Issuing
Lender) for the payment and performance of each Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding L/C Obligations.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Lender immediately for each Defaulting Lender’s Revolving Credit Commitment
Percentage of any drawing under any Letter of Credit which has not otherwise
been reimbursed by the Borrower or such Defaulting Lender.
 
(e)       Prepayment of Swingline Loans.  Promptly on demand by the Swingline
Lender or the Administrative Agent from time to time, the Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to the
Swingline Lender (after giving effect to Section 5.14(c)).
 
(f)       Certain Fees.  For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 5.3 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any letter of
credit commissions pursuant to Section 3.3(a) otherwise payable to the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to Section 5.14(d), but
instead, the Borrower shall pay to the Non-Defaulting Lenders the amount of such
letter of credit commissions in accordance with the upward adjustments in their
respective Revolving Credit Commitment Percentages allocable to such Letter of
Credit pursuant to Section 5.14(c), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.
 
 
-59-

--------------------------------------------------------------------------------

 
 
(g)       Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Credit Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Credit Commitment Percentages (without giving
effect to Section 5.14(c)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
 
ARTICLE VI

 
CONDITIONS OF CLOSING AND BORROWING
 
SECTION 6.1         Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
 
(a)       Executed Loan Documents.  This Agreement, a Revolving Credit Note in
favor of each Lender requesting a Revolving Credit Note, a Swingline Note in
favor of the Swingline Lender (if requested thereby) and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.
 
(b)       Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
 
(i)           Officer’s Certificate.  A certificate from a Responsible Officer
of the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects); (B) none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents; (C) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (D) since December 31, 2011, no
event has occurred or condition arisen, either individually or in the aggregate,
that could reasonably be expected to have a Material Adverse Effect; and (E) 
each of the Credit Parties, as applicable, has satisfied each of the conditions
set forth in Section 6.1 and Section 6.2.
 
 
-60-

--------------------------------------------------------------------------------

 
 
(ii)          Certificate of Secretary of each Credit Party.  A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
 
(iii)         Certificates of Good Standing.  Certificates as of a recent date
of the existence or good standing (as applicable) of each Credit Party under the
laws of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business and, to the extent available, a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Credit
Party has filed required tax returns and owes no delinquent taxes.
 
(iv)        Opinions of Counsel.  Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).
 
(c)       Personal Property Collateral.
 
(i)           Filings and Recordings.  The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.
 
(ii)          Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof and (B) each original promissory note pledged pursuant to the Security
Documents together with an undated endorsement for each such promissory note
duly executed in blank by the holder thereof.
 
(iii)         Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).
 
 
-61-

--------------------------------------------------------------------------------

 
 
(iv)         Hazard and Liability Insurance.  The Administrative Agent shall
have received evidence of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance, and if requested by the Administrative Agent, copies of such
insurance policies.
 
(d)       Real Property Collateral.
 
(i)           Title Insurance.  The Administrative Agent shall have received a
marked-up commitment for a policy of title insurance, insuring the Secured
Parties’ first priority Liens, containing such endorsements reasonably requested
by the Administrative Agent and showing no Liens prior to the Secured Parties’
Liens other than for ad valorem taxes not yet due and payable, with title
insurance companies acceptable to the Administrative Agent on the property
subject to a Mortgage with the final title insurance policy being delivered
within a reasonable period after the Closing Date.  Further, the Borrower agrees
to provide or obtain any customary affidavits and indemnities as may be required
or necessary to obtain title insurance reasonably satisfactory to the
Administrative Agent.
 
(ii)          Title Exceptions.  The Administrative Agent shall have received
copies of all recorded documents creating exceptions to the title policy
referred to in Section 6.1(d)(i).
 
(iii)         Matters Relating to Flood Hazard Properties.  The Administrative
Agent shall have received a certification from the National Research Center, or
any successor agency thereto, regarding each parcel of real property subject to
a Mortgage.
 
(iv)        Surveys.  The Administrative Agent shall have received copies of
as-built surveys of each parcel of real property subject to a Mortgage certified
by a registered engineer or land surveyor and prepared in accordance with the
standards adopted by the American Land Title Association and in form necessary
to obtain title insurance endorsements reasonably requested by the
Administrative Agent and to remove survey and standard exceptions to the title
insurance policies required in subparagraph (ii) above.  Each such survey shall
be accompanied by an affidavit (a "Survey Affidavit") of an authorized signatory
of the owner of such property stating that there have been no improvements or
encroachments to the property since the date of the respective survey such that
the existing survey is no longer accurate.
 
 
-62-

--------------------------------------------------------------------------------

 
 
(v)         Environmental Assessments.  The Administrative Agent shall have
received a Phase I environmental assessment and/or such other environmental
report or questionnaire reasonably requested by the Administrative Agent
regarding each parcel of real property subject to a Mortgage by an environmental
engineering firm acceptable to the Administrative Agent showing no environmental
conditions in violation of Environmental Laws or liabilities under Environmental
Laws, either of which could reasonably be expected to have a Material Adverse
Effect.
 
(vi)        Other Real Property Information.  The Administrative Agent shall
have received such other certificates, documents and information as are
reasonably requested by the Lenders in connection with obtaining the title
insurance referenced above.
 
(e)       Consents; Defaults.
 
(i)           Governmental and Third Party Approvals.  The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby and all applicable waiting periods shall have expired without any action
being taken by any Person that could reasonably be expected to have a Material
Adverse Effect, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such a Material Adverse Effect.
 
(ii)          No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.
 
(f)       Financial Matters.
 
(i)           Financial Statements.  The Administrative Agent shall have
received (A) the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2011 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of July 1, 2012 and related unaudited interim statements of income and retained
earnings.
 
(ii)          [Reserved].
 
(iii)         [Reserved].
 
(iv)         Financial Condition/Solvency Certificate.  The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Credit Parties and their Subsidiaries, taken as a whole, are
Solvent, (B) attached thereto are calculations evidencing compliance on a Pro
Forma Basis after giving effect to the Transactions with the covenants contained
in Section 9.15, and (C) the financial projections previously delivered to the
Administrative Agent represent, on the date such projections were delivered, the
good faith estimates (utilizing assumptions believed by Borrower to be
reasonable at the time of the delivery thereof) of the financial condition and
operations of the Borrower and its Subsidiaries for the periods covered thereby
(it being understood that such projections are subject to uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries, that no assurances can be given that such projections will be
realized, and that actual results may differ in a material manner from such
projections).
 
 
-63-

--------------------------------------------------------------------------------

 
 
(v)          [Reserved].
 
(vi)         Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent and the Lenders the fees set forth or referenced in Section
5.3 and any other accrued and unpaid fees or commissions due hereunder, (B) all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued, unpaid and invoiced prior to or on
the Closing Date, plus such reasonable additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents to the extent invoiced prior to the Closing Date.
 
(g)       [Reserved].
 
(h)       Miscellaneous.
 
(i)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 2.3(a) and
Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
 
(ii)         [Reserved].
 
(iii)         Existing Indebtedness.  All existing Indebtedness of the Borrower
and its Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1)
shall be repaid in full and terminated and all collateral security therefor
shall be released, and the Administrative Agent shall have received pay-off
letters in form and substance reasonably satisfactory to it evidencing such
repayment, termination and release.
 
(iv)        [Reserved].
 
(v)         PATRIOT Act.  The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act.
 
 
-64-

--------------------------------------------------------------------------------

 
 
(vi)        Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance reasonably to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
SECTION 6.2         Conditions to All Extensions of Credit.  The obligations of
the Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
 
(a)       Continuation of Representations and Warranties.  The representations
and warranties contained in Article VII shall be true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects on and as
of such borrowing, continuation, conversion, issuance or extension date with the
same effect as if made on and as of such date, (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date.
 
(b)       No Existing Default.  No Event of Default or, to the knowledge of
Borrower, Default shall have occurred and be continuing (i) on the borrowing,
continuation or conversion date with respect to such Loan or after giving effect
to the Loans to be made, continued or converted on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.
 
(c)       Notices.  The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a), Section 4.2 or Section 5.2, as applicable.
 
(d)       Additional Documents.  The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item reasonably
required by it.
 
ARTICLE VII

 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
 
 
-65-

--------------------------------------------------------------------------------

 
 
SECTION 7.1         Organization; Power; Qualification.  Each Credit Party and
each Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect.  The jurisdictions in which each Credit Party and each
Subsidiary thereof are organized and qualified to do business as of the Closing
Date are described on Schedule 7.1.
 
SECTION 7.2          Ownership.  Each Subsidiary of each Credit Party as of the
Closing Date is listed on Schedule 7.2.  As of the Closing Date, the
capitalization of each Credit Party (other than the Borrower) and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2.  All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable and not subject to any preemptive or
similar rights, except as described in Schedule 7.2.  The shareholders or other
owners, as applicable, of each Credit Party (other than the Borrower) and its
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 7.2.  As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Capital
Stock of any Credit Party (other than the Borrower) or any Subsidiary thereof,
except as described on Schedule 7.2.
 
SECTION 7.3         Authorization Enforceability.  Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
 
 
-66-

--------------------------------------------------------------------------------

 
 
SECTION 7.4         Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc.  The execution, delivery and performance by each Credit Party and
each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC or with respect to real estate and (iii) filings with the
United States Copyright Office and/or the United States Patent and Trademark
Office.
 
SECTION 7.5         Compliance with Law; Governmental Approvals.  Each Credit
Party and each Subsidiary thereof (a) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.6         Tax Returns and Payments.  Each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all federal and material
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal, state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party).  Such
returns accurately reflect in all material respects all liability for taxes of
any Credit Party or any Subsidiary thereof for the periods covered thereby.  No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens).
 
 
-67-

--------------------------------------------------------------------------------

 
 
SECTION 7.7         Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are material and reasonably necessary to
conduct its business.  No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and no Credit Party nor any Subsidiary thereof is liable to any Person
for infringement under Applicable Law with respect to any such rights as a
result of its business operations except as could not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 7.8         Environmental Matters.
 
(a)       Except as set forth on Schedule 7.8, properties owned, leased or
operated by each Credit Party and each Subsidiary thereof do not contain, and to
their knowledge have not previously contained, any Hazardous Materials in
amounts or concentrations which constitute or constituted a violation of
applicable Environmental Laws except as could not reasonably be expected to have
a Material Adverse Effect;
 
(b)       To the knowledge of the Borrower and its Subsidiaries, each Credit
Party and each Subsidiary thereof and such properties and all operations
conducted in connection therewith are in compliance and have been in compliance
for the previous two (2) years, with all applicable Environmental Laws except as
could not reasonably be expected to have a Material Adverse Effect, and there is
no contamination at, under or about such properties or such operations which
could interfere with the continued operation of such properties;
 
(c)       No Credit Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws that is outstanding or unresolved except as could not
reasonably be expected to have a Material Adverse Effect, nor does any Credit
Party or any Subsidiary thereof have knowledge or a reasonable basis to believe
that any such notice will be received or is being threatened;
 
(d)       Except as set forth on Schedule 7.8, to the knowledge of the Borrower
and its Subsidiaries, Hazardous Materials have not been transported or disposed
of to or from the properties owned, leased or operated by any Credit Party or
any Subsidiary thereof in violation of, or in a manner or to a location which
could give rise to liability under, Environmental Laws except as could not
reasonably be expected to have a Material Adverse Effect, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws except as could not
reasonably be expected to have a Material Adverse Effect;
 
(e)       Except as set forth on Schedule 7.8, no judicial proceedings or
governmental or administrative action is pending, or, to the knowledge of the
Borrower, threatened, under any Environmental Law to which any Credit Party or
any Subsidiary thereof is or will be named as a potentially responsible party
with respect to such properties or operations conducted in connection therewith,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Credit
Party, any Subsidiary thereof or such properties or such operations that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
 
-68-

--------------------------------------------------------------------------------

 
 
(f)       Except as set forth on Schedule 7.8, there has been no release, or to
the best of the Borrower’s knowledge, threat of release, by the Borrower, or the
knowledge of the Borrower, anyone else, of Hazardous Materials at or from
properties owned, leased or operated by any Credit Party or any Subsidiary in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws that could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
 
SECTION 7.9         Employee Benefit Matters.
 
(a)       As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.9.
 
(b)       Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired.  No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
 
(c)       As of the Closing Date, no Pension Plan has been terminated, nor has
any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan;
 
(d)       Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party nor any ERISA Affiliate has:  (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;
 
 
-69-

--------------------------------------------------------------------------------

 
 
(e)       No Termination Event has occurred or is reasonably expected to occur;
 
(f)       Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving (i) any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by any Credit
Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any Multiemployer
Plan.
 
(g)       No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any "excess parachute payment" within the meaning of Section 280G of
the Code.
 
SECTION 7.10      Margin Stock.  No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of
Governors.  Following the application of the proceeds of each Extension of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 9.2 or Section 9.5 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness in excess of the Threshold
Amount will be "margin stock". If requested by any Lender (through the
Administrative Agent) or the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1 referred to in
Regulation U.
 
SECTION 7.11      Government Regulation.  No Credit Party nor any Subsidiary
thereof is an "investment company" or a company "controlled" by an "investment
company" (as each such term is defined or used in the Investment Company Act of
1940, as amended) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
 
SECTION 7.12       [Reserved].
 
SECTION 7.13      Employee Relations.  The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
 
-70-

--------------------------------------------------------------------------------

 
 
SECTION 7.14       [Reserved].
 
SECTION 7.15       Financial Statements.  The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) fairly present on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements).  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP.  Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.
 
SECTION 7.16       No Material Adverse Change.  Since December 31, 2011, there
has been no material adverse change in the properties, business, operations, or
financial condition of the Borrower and its Subsidiaries and no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.17        Solvency.  The Credit Parties, on a consolidated basis, are
Solvent.
 
SECTION 7.18       Titles to Properties.  As of the Closing Date, the real
property listed on Schedule 7.18 constitutes all of the real property that is
owned, leased or subleased by any Credit Party or any of its Subsidiaries.  Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary to the conduct of its business and valid
and legal title to all of its personal property and assets, except those which
have been disposed of by the Credit Parties and their Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise permitted hereunder.
 
SECTION 7.19       Litigation.  There are no actions, suits or proceedings
pending nor, to the knowledge of the Borrower, threatened against or in any
other way relating adversely to or affecting any Credit Party or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.20       Absence of Defaults.  No event has occurred or is continuing
which constitutes an Event of Default or, to the knowledge of the Borrower, a
Default.
 
SECTION 7.21       [Reserved].
 
SECTION 7.22       Investment Bankers’ and Similar Fees.  No Credit Party has
any obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions.
 
 
-71-

--------------------------------------------------------------------------------

 
 
SECTION 7.23       Disclosure.  No financial statement, material report,
material certificate or other material information furnished (whether in writing
or orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material respect
on the date as of which such information is dated or certified; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, such information was prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time.
 
ARTICLE VIII

 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been cash collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:
 
SECTION 8.1         Financial Statements and Budgets.  Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
 
(a)       Annual Financial Statements.  As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year (commencing with the Fiscal
Year ended December 31, 2012), an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year.  Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any "going concern"
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.
 
(b)       Quarterly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended September 30, 2012, an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal yearend
adjustments and the absence of footnotes.
 
 
-72-

--------------------------------------------------------------------------------

 
 
(c)       Annual Business Plan and Budget.  As soon as practicable and in any
event not later than thirty (30) days after the end of each Fiscal Year, a
business plan and operating and capital budget of the Borrower and its
Subsidiaries for the ensuing four (4) fiscal quarters, such plan to be prepared
in accordance with GAAP and to include, on a quarterly basis, the following:  a
quarterly operating and capital budget, a projected income statement, statement
of cash flows and balance sheet, calculations demonstrating projected compliance
with the financial covenants set forth in Section 9.15 and a report containing
management’s discussion and analysis of such budget with a reasonable disclosure
of the key assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.
 
SECTION 8.2         Certificates; Other Reports.  Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)       at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower and a report containing management’s discussion and analysis of
such financial statements;,
 
(b)       promptly upon receipt thereof, copies of all reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;
 
(c)       promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;
 
(d)       promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any Property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;
 
 
-73-

--------------------------------------------------------------------------------

 
 
(e)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
 
(f)       promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;
 
(g)       promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable "know
your customer" and Anti-Money Laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
 
(h)       such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
 
-74-

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
"Public Lender").  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Lender and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 12.11); (y) all Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated
"Public Investor;" and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked "PUBLIC" as being suitable only for
posting on a portion of the Platform not designated "Public Investor."
 
SECTION 8.3         Notice of Litigation and Other Matters.  Promptly (but in no
event later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
 
(a)       the occurrence of any Default or Event of Default;
 
(b)       the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings in any court or
before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that if adversely determined could reasonably be expected to result in a
Material Adverse Effect;
 
(c)       any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
 
(d)       any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against any Credit Party or any Subsidiary
thereof;
 
(e)       any attachment, judgment, lien, levy or order exceeding the Threshold
Amount that may be assessed against or threatened against any Credit Party or
any Subsidiary thereof;
 
(f)       any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;
 
 
-75-

--------------------------------------------------------------------------------

 
 
(g)       (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and
 
(h)       any event which makes any of the representations set forth in Article
VII that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.
 
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
SECTION 8.4         Preservation of Corporate Existence and Related
Matters.  Except as permitted by Section 9.4, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction where the nature and scope of its activities require it to so
qualify under Applicable Law.
 
SECTION 8.5         Maintenance of Property and Licenses.
 
(a)       In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
 
(b)       Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a "License") required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
 
-76-

--------------------------------------------------------------------------------

 
 
SECTION 8.6        Insurance.  Maintain insurance with insurance companies which
are financially sound and reputable on the date of issuance of any policy
against at least such risks and in at least such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance).  All such insurance shall, (a) provide
that no cancellation thereof shall be effective until at least thirty (30) days
(ten (10) days for cancellation due to non-payment) after prior written notice
thereof to the Administrative Agent, (b) in the case of general liability
coverages, name the Administrative Agent as an additional insured party
thereunder and (c) in the case of each casualty insurance policy, name the
Administrative Agent as lender’s loss payee.  On the Closing Date and from time
to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
 
SECTION 8.7         Accounting Methods and Financial Records.  Maintain a system
of accounting, and keep proper books, records and accounts (which shall be true
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.
 
SECTION 8.8         Payment of Taxes and Other Obligations.  Pay and perform
(a) all taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its Property, except to the extent that in the case
of state assessments and state taxes, the aggregate liabilities from such state
assessments or state taxes would not exceed $250,000 and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clause (a) of this Section in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP.
 
SECTION 8.9         Compliance with Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  The Borrower will, and will cause each other Credit
Party to, use and keep its assets, and will require that others use and keep its
assets, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. In addition, and
without limiting the foregoing sentence, the Borrower shall (i) ensure, and
cause each other Credit Party to ensure, that no Person who owns a controlling
interest in or otherwise controls the Borrower or any other Credit Party is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by OFAC, the Department of the Treasury or
included in any Executive Orders, (ii) not use or permit the use of the proceeds
of any Loan to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (iii) comply, and
cause each other Obligor to comply, with all applicable Bank Secrecy Act laws
and regulations, as amended.
 
 
-77-

--------------------------------------------------------------------------------

 
 
SECTION 8.10       Environmental Laws.  In addition to and without limiting the
generality of Section 8.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials applicable to the operations of the Borrower or any such
Subsidiary or any property owned, leased or operated by the Borrower or its
Subsidiaries, or the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of the Borrower or any such
Subsidiary, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.
 
SECTION 8.11       Compliance with ERISA.  In addition to and without limiting
the generality of Section 8.9, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
 
SECTION 8.12       Compliance with Agreements.  Comply in all respects with each
term, condition and provision of all leases, agreements and other instruments
entered into in the conduct of its business including, without limitation, any
Material Contract; provided, that the Borrower or any such Subsidiary may
contest any such lease, agreement or other instrument in good faith through
applicable proceedings so long as adequate reserves are maintained in accordance
with GAAP.
 
 
-78-

--------------------------------------------------------------------------------

 
 
SECTION 8.13       Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrower’s expense; provided
further that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrower at any time.  Upon the request of the Administrative
Agent or the Required Lenders, participate in a meeting of the Administrative
Agent and Lenders once during each Fiscal Year, which meeting will be held at
the Borrower’s corporate offices (or such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.
 
SECTION 8.14       Additional Subsidiaries and Real Property.
 
(a)       Additional Domestic Subsidiaries.  Notify the Administrative Agent of
the creation or acquisition of any Domestic Subsidiary and promptly thereafter
(and in any event within thirty (30) days after such creation or acquisition),
cause such Person to (i) become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by such
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each Security Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
Security Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent, (iv) if applicable, deliver to the Administrative Agent
such original Capital Stock or other certificates and stock or other transfer
powers evidencing the Capital Stock of such Person, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
 
(b)       Additional Foreign Subsidiaries.  Notify the Administrative Agent at
the time that any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and in any event within forty-five (45) days after notification),
cause (i) the applicable Credit Party to deliver to the Administrative Agent
Security Documents pledging 65% of the total outstanding voting Capital Stock
(and 100% of the non-voting Capital Stock) of any such new First Tier Foreign
Subsidiary and a consent thereto executed by such new First Tier Foreign
Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new First Tier Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such documents
and certificates referred to in Section 6.1 as may be reasonably requested by
the Administrative Agent, (iii) such Person to deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
 
 
-79-

--------------------------------------------------------------------------------

 
 
(c)       Real Property Collateral.  Notify the Administrative Agent, within ten
(10) days after the acquisition of any owned real property by any Credit Party
that is not subject to the existing Security Documents, and within sixty (60)
days of such acquisition, deliver such mortgages, deeds of trust, title
insurance policies, environmental reports to the extent then available, surveys
and other documents reasonably requested by the Administrative Agent in
connection with granting and perfecting a first priority Lien, other than
Permitted Liens, on such real property in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, all in form and substance acceptable
to the Administrative Agent.
 
(d)       Merger Subsidiaries.  Notwithstanding the foregoing, to the extent any
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition).
 
(e)       [Reserved].
 
SECTION 8.15       [Reserved].
 
SECTION 8.16       Use of Proceeds.  The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance existing indebtedness, and (b) for working
capital and general corporate purposes of the Borrower and its Subsidiaries,
including Permitted Acquisitions (including "Project October") and the payment
of certain fees and expenses incurred in connection with the Transactions and
this Agreement.  The Borrower shall use the proceeds of any Incremental
Revolving Credit Increases as permitted pursuant to Section 5.13, as applicable.
 
SECTION 8.17       [Reserved].
 
SECTION 8.18       [Reserved].
 
SECTION 8.19       [Reserved].
 
 
-80-

--------------------------------------------------------------------------------

 
 
SECTION 8.20       Further Assurances.  Maintain the security interest created
by the Security Documents in accordance with Section 4.1 of the Collateral
Agreement, subject to the rights of the Credit Parties to dispose of the
Collateral pursuant to the Loan Documents; and make, execute and deliver all
such additional and further acts, things, deeds, instruments and documents as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably require for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of renewing
the rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.
 
SECTION 8.21       Post Closing Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 8.21, in each case within the time
limits specified on such schedule.
 
ARTICLE IX

 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been cash collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to.
 
SECTION 9.1         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness except:
 
(a)       the Obligations;
 
(b)       Indebtedness and obligations owing under Hedge Agreements entered into
in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(c)       Indebtedness existing on the Closing Date and listed on Schedule 9.1,
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Borrower and its Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;
 
 
-81-

--------------------------------------------------------------------------------

 
 
(d)       Indebtedness incurred in connection with Capital Leases and purchase
money Indebtedness in an aggregate amount not to exceed $750,000 at any time
outstanding;
 
(e)       Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $750,000 at any time outstanding;
 
(f)       contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, earn-out, non-compete, or similar obligation of
Borrower or the applicable Credit Party incurred in connection with the
consummation of one or more Permitted Acquisitions or any acquisition
consummated prior to the Closing Date;
 
(g)       Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year;
 
(h)       Guaranty Obligations with respect to Indebtedness permitted pursuant
to subsections (a) through (g) of this Section;
 
(i)       unsecured intercompany Indebtedness owed by any Credit Party to
another Credit Party;
 
(j)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
 
(k)       Indebtedness and other obligations incurred and owing to a Lender or
an Affiliate thereof in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards"), or Cash Management Agreements, in each case,
incurred in the ordinary course of business;
 
(l)       Subordinated Indebtedness of the Borrower and the Subsidiary
Guarantors; provided, that in the case of each incurrence of such Subordinated
Indebtedness, (i) no Default or Event of Default shall have occurred and be
continuing or would be caused by the incurrence of such Subordinated
Indebtedness, (ii) the Administrative Agent shall have received satisfactory
written evidence that the Borrower would be in compliance with the financial
covenants set forth in Section 9.15 on a Pro Forma Basis after giving effect to
the issuance of any such Subordinated Indebtedness, and (iii) the Borrower shall
have complied with the requirements of Section 2.5(b);
 
 
-82-

--------------------------------------------------------------------------------

 
 
(m)       Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;
 
(n)       Indebtedness arising with respect to customary indemnification
obligations to purchasers in connection with permitted Asset Dispositions;
 
(o)       Indebtedness owing to each of Massachusetts Mutual Life Insurance
Company, Pacific Fidelity Life Insurance Company, Equitable Variable Life
Insurance Company and Jackson National Life Insurance Company in an aggregate
principal amount not to exceed the aggregate cash surrender value of the Key
Person Life Insurance Policies and secured solely by the Borrower's interests in
the Key Person Life Insurance Policies;
 
(p)       Indebtedness consisting of promissory notes issued to current or
former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) of
the Borrower or its Subsidiaries to purchase or redeem Capital Stock or options
of the Borrower permitted pursuant to Section 9.6(d)(iv); provided that the
aggregate principal amount of all such Indebtedness shall not exceed $250,000 at
any time outstanding; and
 
(q)       Unsecured Indebtedness of any Credit Party or any Subsidiary thereof
not otherwise permitted pursuant to this Section in an aggregate principal
amount not to exceed $250,000 at any time outstanding.
 
SECTION 9.2         Liens.  Create, incur, assume or suffer to exist, any Lien
on or with respect to any of its Property, whether now owned or hereafter
acquired, except:
 
(a)       (i) Liens created pursuant to the Loan Documents and (ii) Liens on
cash or deposits granted in favor of the Swingline Lender or the Issuing Lender
to cash collateralize any Defaulting Lender’s participation in Letters of Credit
or Swingline Loans;
 
(b)       Liens in existence on the Closing Date and described on Schedule 9.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent
that such Liens were in existence on the Closing Date and described on Schedule
9.2); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
 
(c)       Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
 
 
-83-

--------------------------------------------------------------------------------

 
 
(d)       the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;
 
(e)       deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;
 
(f)       encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;
 
(g)       Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
 
(h)       Liens securing Indebtedness permitted under Section 9.1(d); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed 100% of the original price for
the purchase, repair improvement or lease amount (as applicable) of such
Property at the time of purchase, repair, improvement or lease (as applicable);
 
(i)       Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(m) or securing appeal or other surety bonds
relating to such judgments;
 
(j)       (i) Liens on Property (i) of any Subsidiary which are in existence at
the time that such Subsidiary is acquired pursuant to a Permitted Acquisition
and (ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens are applicable only to specific Property, (C) such Liens are not
"blanket" or all asset Liens and (D) such Liens do not attach to any other
Property of the Borrower or any of its Subsidiaries and (E) the Indebtedness
secured by such Liens is permitted under Section 9.1(e) of this Agreement);
 
 
-84-

--------------------------------------------------------------------------------

 
 
(k)       Liens solely on the Key Person Life Insurance Policies securing the
Indebtedness permitted under Section 9.1(k);
 
(l)       (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of any Borrower or any Subsidiary thereof;
 
(m)       (i) contractual or statutory Liens of landlords to the extent relating
to the property and assets relating to any lease agreements with such landlord,
and (ii) contractual Liens of suppliers (including sellers of goods) or
customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract; and
 
(n)       any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness.
 
SECTION 9.3         Investments.  Purchase, own, invest in or otherwise acquire
(in one transaction or a series of transactions), directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
"Investments") except:
 
(a)       (i) Investments existing on the Closing Date in Subsidiaries existing
on the Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3, (iii) Investments made after the Closing Date by any Credit Party
in any other Credit Party and (iv) Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;
 
(b)       Investments in cash and Cash Equivalents;
 
(c)       Investments by the Borrower or any of its Subsidiaries in the form of
Capital Expenditures not to exceed $7,000,000 during any fiscal year;
 
(d)       deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;
 
(e)       Hedge Agreements permitted pursuant to Section 9.1;
 
 
-85-

--------------------------------------------------------------------------------

 
 
(f)       purchases of assets in the ordinary course of business;
 
(g)       Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of the Borrower or a Subsidiary Guarantor or
becomes (whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 8.14;
 
(h)       Investments in the form of loans and advances to officers, directors
and employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $250,000 (determined without regard to any
write-downs or write-offs of such loans or advances);
 
(i)        Investments in the form of intercompany Indebtedness permitted
pursuant to Section 9.1(g);
 
(j)        [Reserved]; and
 
(k)       Guaranty Obligations permitted pursuant to Section 9.1.
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 9.4         Fundamental Changes.  Merge, consolidate or enter into any
similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:
 
(a)       (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith);
 
(b)       (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
 
(c)       any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;
 
 
-86-

--------------------------------------------------------------------------------

 
 
(d)       (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
 
(e)       dispositions permitted by Section 9.5;
 
(f)       any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.15 in connection therewith); and
 
(g)       any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.
 
SECTION 9.5         Asset Dispositions.  Make any Asset Disposition except:
 
(a)       the sale, abandonment or other disposition of obsolete, worn-out or
surplus assets no longer used in the business of the Borrower or any of its
Subsidiaries;
 
(b)       non-exclusive licenses and sublicenses of intellectual property rights
in the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
 
(c)       leases, subleases, licenses or sublicenses of assets granted by the
Borrower or any of its Subsidiaries to others in the ordinary course of business
not interfering in any material respect with the business of the Borrower or any
of its Subsidiaries and the leasing of real property owned by the Borrower
consistent with its historical practices to the extent such real property
location is not necessary or useful in the conduct of its business;
 
(d)       dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;
 
(e)       the lapse of registered patents, trademarks and other intellectual
property of Borrower and its Subsidiaries to the extent not economically
desirable in the conduct of their business and so long as such lapse is not
materially adverse to the interests of the Lenders;
 
(f)       Permitted Sale Leaseback Transactions;
 
 
-87-

--------------------------------------------------------------------------------

 
 
(g)       the sale of the owned Real Property located at 44017 US Highway 52 N,
New London, North Carolina so long as (i) the purchase price paid in connection
with such sale is not less than $2,000,000 and (ii) not less than 80% of the
purchase price for such sale is paid in cash on the closing date of such sale;
and
 
(h)       Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Event of Default
shall exist or would result from such Asset Disposition, and (ii) the aggregate
fair market value of all property disposed of in reliance on this clause (g)
shall not exceed $15,000,000 during the term of this Agreement.
 
SECTION 9.6         Restricted Payments.  Declare or pay any dividend on, or
make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Capital Stock of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Capital Stock of any Credit Party or any Subsidiary
thereof (all of the foregoing, the "Restricted Payments") provided that:
 
(a)       the Borrower or any Subsidiary thereof may pay dividends in shares of
its own Qualified Capital Stock;
 
(b)       any Subsidiary of the Borrower may pay cash dividends to the Borrower
or any Subsidiary Guarantor or ratably to all holders of its outstanding
Qualified Capital Stock;
 
(c)       so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower shall be permitted to redeem, retire or otherwise
acquire shares of its Capital Stock or options or other equity or phantom equity
in respect of its Capital Stock from present or former officers, employees,
directors or consultants (or their family members or trusts or other entities
for the benefit of any of the foregoing) or make severance payments to such
Persons in connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant in an
aggregate amount not to exceed $2,000,000 (plus 10% of any unused amount from
the immediately preceding Fiscal Year) during any Fiscal Year;
 
(d)       so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower shall be permitted to make other Restricted
Payments up to a maximum of $7,500,000 in any fiscal year, provided that, the
sum of the amount of all Restricted Payments made pursuant to this clause (d) in
any fiscal year plus the amount of Permitted Acquisition Consideration for all
Permitted Acquisitions consummated during the same fiscal year period may not
exceed $25,000,000, and provided further, that prior to making a Restricted
Payment the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 9.15 both before and after giving effect to a Restricted
Payment.
 
 
-88-

--------------------------------------------------------------------------------

 
 
SECTION 9.7         Transactions with Affiliates.  Directly or indirectly enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, the Borrower or any of its
Subsidiaries, or (b) any Affiliate of any such officer, director or holder,
other than:
 
(i)           transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and
9.9;
 
(ii)          transactions existing on the Closing Date and described on
Schedule 9.7;
 
(iii)         other transactions on terms as favorable as would be obtained by
it on a comparable arm’s-length transaction with an independent, unrelated third
party as determined in good faith by the Borrower; provided that, if such
transaction involves one or more payments by the Borrower or its Subsidiaries in
excess of $500,000, such determination shall be made by the board of directors
of the Borrower;
 
(iv)         reasonable compensation, severance or other employee benefit
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with officers, employees and outside directors of the Borrower and
its Subsidiaries in the ordinary course of business;
 
(v)          so long as it has been approved by Borrower's or its applicable
Subsidiary's board of directors (or comparable governing body) in accordance
with, and to the extent such approval is required by, applicable law, any
indemnity provided for the benefit of officers and directors (or comparable
managers) of Borrower or its applicable Subsidiary, and payment of customary
fees and reasonable out of pocket costs in the ordinary course of business to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries; and
 
(vi)         [reserved].
 
SECTION 9.8         Accounting Changes; Organizational Documents.
 
(a)       Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required or recommended by GAAP.
 
(b)       Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
 
SECTION 9.9         Payments and Modifications of Subordinated Indebtedness.
 
(a)       Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
 
(b)       Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except:
 
 
-89-

--------------------------------------------------------------------------------

 
 
(i)           refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 9.1(i), (l) and (n), and by any
subordination agreement applicable thereto; and
 
(ii)          the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 9.1(i), (l) and (n) (other than
any such payments prohibited by the subordination provisions thereof).
 
SECTION 9.10       No Further Negative Pledges; Restrictive Agreements.
 
(a)       Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d); provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith,
(iii) restrictions contained in the organizational documents of any Credit Party
as of the Closing Date and (iv) restrictions in connection with any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien).
 
(b)       Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) act as a Guarantor pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided, that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith), (D) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.
 
 
-90-

--------------------------------------------------------------------------------

 
 
SECTION 9.11       Nature of Business.  Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
 
SECTION 9.12       [Reserved].
 
SECTION 9.13       Sale Leasebacks.  Except with respect to Permitted Sale
Leaseback Transactions, directly or indirectly become or remain liable as lessee
or as guarantor or other surety with respect to any lease, whether an operating
lease or a Capital Lease, of any Property (whether real, personal or mixed),
whether now owned or hereafter acquired, (a) which any Credit Party or any
Subsidiary thereof has sold or transferred or is to sell or transfer to a Person
which is not another Credit Party or Subsidiary of a Credit Party or (b) which
any Credit Party or any Subsidiary of a Credit Party intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease.
 
SECTION 9.14       [Reserved].
 
SECTION 9.15       Financial Covenants.
 
(a)       Consolidated Total Leverage Ratio.  As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 3.00 to
1.00.
 
Upon a quarterly test where the Consolidated Total Leverage Ratio exceeds 3.00
to 1:00 and until the Consolidated Total Leverage Ratio is equal to or less than
3.00 to 1.00, the Borrower shall be deemed to be and remain in compliance with
this financial covenant so long as the Borrower and its Subsidiaries, on a
consolidated basis, maintain an Asset Coverage Ratio of at least 1.00 to 1.00 as
of the close of each fiscal quarter of the Borrower.  In each case, the Asset
Coverage Ratio shall be determined as of the last day of each fiscal
quarter.  The Borrower shall include a calculation and satisfy reporting
requirements including the Asset Coverage Ratio on a quarterly basis until the
Consolidated Total Leverage Ratio is equal to or less than 3.00 to 1.00.
 
Notwithstanding the foregoing, a Consolidated Total Leverage Ratio greater than
3.50 to 1.00 shall constitute a default under this financial covenant regardless
of the Borrower's Asset Coverage Ratio.
 
(b)       Consolidated Interest Coverage Ratio.  As of the last day of any
fiscal quarter, permit the Consolidated Interest Coverage Ratio to be less than
2.25 to 1.00.
 
SECTION 9.16       [Reserved].
 
SECTION 9.17      Disposal of Subsidiary Interests.  The Borrower will not
permit any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except (a) as
a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5 or (b) so long as
such Domestic Subsidiary continues to be a Subsidiary Guarantor.
 
 
-91-

--------------------------------------------------------------------------------

 
 
ARTICLE X

 
DEFAULT AND REMEDIES
 
SECTION 10.1       Events of Default.  Each of the following shall constitute an
Event of Default:
 
(a)       Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b)       Other Payment Default.  The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days following notice of such default to the
Borrower.
 
(c)       Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
 
(d)       Default in Performance of Certain Covenants.  (i) any Credit Party
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.2 (b) or 8.14 and such default shall continue for a
period of ten (10) days after the earlier of (A) the Administrative Agent’s
delivery of written notice thereof to the Borrower and (B) a Responsible Officer
of the Borrower having obtained knowledge thereof, or (ii) any Credit Party
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.1, 8.2 (a), 8.3 (a), 8.13, 8.16 or 8.21 or Article IX .
 
(e)       Default in Performance of Other Covenants and Conditions.  Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of  thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.
 
 
-92-

--------------------------------------------------------------------------------

 
 
(f)       Indebtedness Cross-Default.  Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans, any
Reimbursement Obligation) the aggregate outstanding amount (or, with respect to
any Hedge Agreement, the Hedge Termination Value) of which Indebtedness is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (any applicable grace period having expired).
 
(g)       Change in Control.  Any Change in Control shall occur.
 
(h)       Voluntary Bankruptcy Proceeding.  Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
(i)       Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
 
(j)       Failure of Agreements.  The validity or enforcement of this Agreement
or any other Loan Document shall for any reason (other than solely as the result
of an action or failure to act by the Administrative Agent) be declared to be
null and void or any Subsidiary thereof party thereto or any such Person shall
so state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien (to the extent perfection is required by
this Agreement or any other Loan Document and subject to Permitted Liens) on, or
security interest in, any of the Collateral purported to be covered thereby, in
each case other than in accordance with the express terms hereof or thereof.
 
 
-93-

--------------------------------------------------------------------------------

 
 
(k)       ERISA Events.  The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and are in excess of the Threshold Amount (any applicable
grace period having expired), (ii) a Termination Event or (iii) any Credit Party
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability that would reasonably be expected
to have a Material Adverse Effect.
 
(l)       Judgment.  A judgment or order for the payment of money which causes
the aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.
 
SECTION 10.2       Remedies.  Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a)       Acceleration; Termination of Credit Facility.  Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
 
-94-

--------------------------------------------------------------------------------

 
 
(b)       Letters of Credit.  With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis.  After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
 
(c)       General Remedies.  Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
 
SECTION 10.3       Rights and Remedies Cumulative; Non-Waiver; etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the  Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
SECTION 10.4       Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
 
-95-

--------------------------------------------------------------------------------

 
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a "Lender" party hereto.
 
SECTION 10.5       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 5.3 and
12.3) allowed in such judicial proceeding; and
 
(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 12.3.
 
 
-96-

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
SECTION 10.6       Credit Bidding.
 
(a)       The Administrative Agent, on behalf of itself and the Lenders, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Lenders all or any portion of Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law.
 
(b)       Each Lender hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
 
ARTICLE XI

 
THE ADMINISTRATIVE AGENT
 
SECTION 11.1       Appointment and Authority.  Each of the Lenders and the
Issuing Lender hereby irrevocably designates and appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.  The Administrative Agent shall
also act as the "collateral agent" under the Loan Documents, and each of the
Lenders (including in its capacity as a potential Hedge Bank or Cash Management
Bank) and the Issuing Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Administrative Agent, as "collateral agent"
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article XI for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Articles XI and XII (including Section 12.3, as though such
co-agents, sub-agents and attorneys-in-fact were the "collateral agent" under
the Loan Documents) as if set forth in full herein with respect thereto.
 
 
-97-

--------------------------------------------------------------------------------

 
 
SECTION 11.2       Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
SECTION 11.3       Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
 
 
-98-

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 11.4       Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
SECTION 11.5       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.
 
 
-99-

--------------------------------------------------------------------------------

 
 
SECTION 11.6       Resignation of Administrative Agent.
 
(a)       The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 12.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
(b)       Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 
SECTION 11.7       Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
 
-100-

--------------------------------------------------------------------------------

 
 
SECTION 11.8       No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.
 
SECTION 11.9       Collateral and Guaranty Matters.  Each of the Lenders
(including in its or any of its Affiliate’s capacities as a potential Hedge Bank
or Cash Management Bank) irrevocably authorize the Administrative Agent, at its
option and in its discretion:
 
(a)       to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 12.2;
 
(b)       to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
 
(c)       to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9.  In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9.  In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.
 
 
-101-

--------------------------------------------------------------------------------

 
 
SECTION 11.10     Secured Hedge Agreements and Secured Cash Management
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
 
ARTICLE XII

 
MISCELLANEOUS
 
SECTION 12.1       Notices.
 
(a)       Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:
 
 

If to the Borrower:  
Patrick Industries, Inc.
107 West Franklin Street
Elkhart, IN  46516
Attention of: Andy Nemeth
Telephone No.: (574) 294-7511
Telecopy No.: (574) 522-5213
E-mail: nemetha@patrickind.com
    With copies to:  
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, IL  60606
Attention of: John Hammond
Telephone No.: (312) 984-7546
Telecopy No.: (312) 984-7700
E-mail: jhammond@mwe.com

 
 
-102-

--------------------------------------------------------------------------------

 
 
 
If to Wells Fargo as Administrative
Agent:
Wells Fargo Bank, National Association
MAC N2774-160
300 North Meridian Street, Suite 1600
Indianapolis, IN  46204
Attention of:  David O'Neal
Telephone No.: (317) 977-2166
Telecopy No.: (317) 977-1118
E-mail: david.w.oneal@wellsfargo.com
    With copies to:  
Faegre Baker Daniels, LLP
600 East 96th Street, Suite 600
Indianapolis, IN  46240
Attention of: David Foster
Telephone No.: (317) 569-4686
Telecopy No.: (317) 569-4800
E-mail: david.foster@faegrebd.com
    If to any Lender:   To the address set forth on the Register

                             
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)       Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
-103-

--------------------------------------------------------------------------------

 
 
(c)       Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested
 
(d)       Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(e)       [Reserved].
 
SECTION 12.2       Amendments, Waivers and Consents.  Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a)       without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Commitment;
 
(b)       increase the Revolving Credit Commitment of any Revolving Credit
Lender (or reinstate any Revolving Credit Commitment terminated pursuant to
Section 10.2) or the amount of Loans of any Lender, in any case, without the
written consent of such Revolving Credit Lender;
 
(c)       waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Credit Commitment hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;
 
(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 5.1(c) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
 
 
-104-

--------------------------------------------------------------------------------

 
 
(e)       change Section 5.6 or Section 10.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;
 
(f)       change Section 2.5(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
 
(g)       except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of "Required Lenders," or "Required Revolving Credit Lenders" or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;
 
(h)       consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender;
 
(i)       release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or
 
(j)       release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
 
providedfurther, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) any fee letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
 
-105-

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Revolving Credit Commitment or outstanding Incremental Revolving
Credit Increases, as applicable, in any determination of (i) Required Lenders or
Required Revolving Credit Lenders, as applicable or (ii) similar required lender
terms applicable thereto); provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Commitment or any increase
in any Lender’s Commitment Percentage, in each case, without the written consent
of such affected Lender.
 
SECTION 12.3       Expenses; Indemnity.
 
(a)       Costs and Expenses.  The Borrower and any other Credit Party, jointly
and severally, shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
 
-106-

--------------------------------------------------------------------------------

 
 
(b)       Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(c)       Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in connection with such capacity.  The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 5.7.
 
 
-107-

--------------------------------------------------------------------------------

 
 
(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)       Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
SECTION 12.4       Right of Set Off.  If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender, the Swingline Lender or
their respective Affiliates may have.  Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
SECTION 12.5       Governing Law; Jurisdiction, Etc..
 
(a)       Governing Law.  This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, construed and enforced in
accordance with, the law of the State of Illinois, without reference to
conflicts or choice of law principles thereof.
 
 
-108-

--------------------------------------------------------------------------------

 
 
(b)       Submission to Jurisdiction.  The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of Illinois sitting in Cook
County and of the United States District Court of the Northern District of
Illinois, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois state court
or, to the fullest extent permitted by Applicable Law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.
 
(c)       Waiver of Venue.  The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)       Service of Process.  Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 12.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 12.6       Waiver of Jury Trial.
 
(a)       EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
(b)       [Reserved].
 
 
-109-

--------------------------------------------------------------------------------

 
 
SECTION 12.7       Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
 
SECTION 12.8       Injunctive Relief.  The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
SECTION 12.9       Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided, further, that any Operating Lease (including any
Operating Lease that is amended or replaced after the Closing Date) shall be
treated as an Operating Lease for all purposes hereof regardless of any change
in GAAP.
 
SECTION 12.10     Successors and Assigns; Participations.
 
(a)       Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
 
-110-

--------------------------------------------------------------------------------

 
 
(b)       Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if "Trade Date" is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth Business Day;
 
(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
 
(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)         the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
 
 
-111-

--------------------------------------------------------------------------------

 
 
(C)           the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)       Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices, a copy of each
Assignment and Assumption and each Lender Joinder Agreement delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
 
 
-112-

--------------------------------------------------------------------------------

 
 
(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
12.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.8,
5.9, 5.10 and 5.11 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 5.6 as though it were a Lender.
 
(e)       Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  No
Participant shall be entitled to the benefits of Section 5.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.11(e) as though it were a Lender.
 
(f)       Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
 
-113-

--------------------------------------------------------------------------------

 
 
SECTION 12.11     Confidentiality.  Each of the Administrative Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, Participant or proposed
Participant, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or
affiliates.  For purposes of this Section, "Information" means all information
received from any Credit Party or any Subsidiary thereof relating to any Credit
Party or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the Issuing Lender on a nonconfidential basis prior to disclosure by
any Credit Party or any Subsidiary thereof; provided that, in the case of
information received from a Credit Party or any Subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 12.12     Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
 
SECTION 12.13     All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
 
-114-

--------------------------------------------------------------------------------

 
 
SECTION 12.14     Survival.
 
(a)       All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
 
(b)       Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 12.15     Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 12.16     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 12.17    Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterparty hereof.  This Agreement and the
other Loan Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 6.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
 
 
-115-

--------------------------------------------------------------------------------

 
 
(b)       Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 12.18     Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated.  No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.
 
SECTION 12.19     USA PATRIOT Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower and the Subsidiary Guarantors, which information includes the name and
address of the Borrower and each Subsidiary Guarantor and other information that
will allow such Lender to identify the Borrower or such Subsidiary Guarantor in
accordance with the PATRIOT Act.
 
SECTION 12.20     Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
 
SECTION 12.21     [Reserved].
 
SECTION 12.22     Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 


 
[Signature pages to follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 



 
PATRICK INDUSTRIES, INC., as Borrower
                 
 
By:
            /s/Andy L. Nemeth      
Andy L. Nemeth, Executive Vice President-Finance,
Chief Financial Officer, Secretary and Treasurer
 

                                                 
 
 
Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 



 
AGENTS AND LENDERS:
    WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent,
Swingline Lender, Issuing Lender and Lender                  
 
By:
/s/David W. O’Neal       David W. O'Neal, Senior Vice President  


                                                           


Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, as Lender
                 
 
By:
/s/Craig Ellis       Craig Ellis, Vice President  




Signature Page to Credit Agreement


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
TO
CREDIT AGREEMENT


FORM OF REVOLVING NOTE


REVOLVING NOTE

 

$_________________    Indianapolis, Indiana

                                                                                                         ________________




FOR VALUE RECEIVED, PATRICK INDUSTRIES, INC., an Indiana corporation (the
"Borrower"), hereby promises to pay to the order of
________________________________(the "Lender"), the principal sum of the
principal sum of _____________________________Dollars ($______________), or,  if
less, the aggregate unpaid amount of all "Revolving Credit Loans" (each as
defined in the Credit Agreement referred to below) from time to time made by the
Lender to the Borrower pursuant to Section 2.2 of the "Credit Agreement" (as
defined below) on the "Revolving Credit Maturity Date" (as defined in the Credit
Agreement), or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to them in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Interest hereunder is due
and payable at such times and on such dates as set forth in the Credit
Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to the Agent (as defined below), to such domestic account as the Agent
may designate, in same day funds.  At the time of each Revolving Credit Loan,
and upon each payment or prepayment of principal of each Revolving Credit Loan,
the Lender shall make a notation in the Lender's own books and records, in each
case specifying the amount of such Revolving Credit Loan, the respective
Interest Period thereof, in the case of LIBOR Rate Loans, or the amount of
principal paid or prepaid with respect to such Revolving Credit Loan, as the
case may be; provided that the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the Borrower
hereunder or under the Credit Agreement.
 
This Revolving Note is one of the "Revolving Notes" referred to in, and is
entitled to the benefits of, the Credit Agreement dated as of October 24, 2012
(as amended, restated, supplemented or modified from time to time, the "Credit
Agreement"), among the Borrower, the financial institutions from time to time
parties thereto as Lenders (such financial institutions being herein referred to
collectively as the "Lenders") and Wells Fargo Bank, National Association, as
one of the Lenders and as the contractual representative for the Lenders (the
"Agent").  The Credit Agreement, among other things, (i) provides for the making
of Revolving Credit Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time such Lender's Pro Rata Share of
Revolving Credit Availability, the indebtedness of the Borrower resulting from
each such Revolving Credit Loan being evidenced by this Revolving Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof, without penalty or premium, upon the terms
and conditions therein specified.
 
 
 

--------------------------------------------------------------------------------

 
 
The Borrower and all other parties liable or to become liable for all or any
part of this indebtedness, severally waive demand, presentment for payment,
notice of dishonor, protest, notice of protest, and notice of acceptance of this
Note by the Lender and expressly agree that this Note and any payment coming due
under it may be extended or otherwise modified from time to time without in any
way affecting their liability hereunder.
 
The Borrower expressly agrees that the Lender shall not be required first to
institute any suit or to exhaust its remedies against Borrower or any other
person or party to become liable hereunder or against any collateral, in order
to enforce this Note; and expressly agree that, notwithstanding the occurrence
of any of the foregoing, the Borrower shall be and remain, directly and
primarily liable for all Obligations.
 
Whenever in this Revolving Note reference is made to the Agent, the Lender or
the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns permitted pursuant to the
Credit Agreement.  The provisions of this Revolving Note shall be binding upon
and shall inure to the benefit of said successors and assigns.  Any of the
Borrower's successors and assigns shall include, without limitation, a receiver,
trustee or debtor in possession.
 
This Revolving Note shall be governed by, interpreted and enforced, and the
rights and liabilities of the parties hereto determined, in accordance with the
internal laws (without regard to the conflicts of law provisions) of the State
of Illinois.
 


 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 



 
PATRICK INDUSTRIES, INC.
                 
 
By:
        Andy L. Nemeth, Executive Vice President-Finance,       Chief Financial
Officer, Secretary and Treasurer          


 
 

--------------------------------------------------------------------------------

 
                                                                                      
EXHIBIT A-2
TO
CREDIT AGREEMENT
Form of Swingline Note


SWINGLINE NOTE
 


 

$__________________  Indianapolis, Indiana

________________


FOR VALUE RECEIVED, PATRICK INDUSTRIES, INC., an Indiana corporation (the
"Borrower"), hereby promises to pay to the order of
_________________________(the "Lender"), the principal sum of
______________________________DOLLARS ($_____________), or, if less, the
aggregate unpaid amount of all "Swingline Loans" (as defined in the Credit
Agreement referred to below) from time to time made by the Lender to the
Borrower pursuant to Section 2.2 of the "Credit Agreement" (as defined below) on
or before the fifth Business Day after the making of each such Swingline Loan
and in any event on the "Revolving Credit Maturity Date" (as defined in the
Credit Agreement).  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the
Lender's Swingline Loans from the date of such Swingline Loans until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Interest hereunder is due
and payable at such times and on such dates as set forth in the Credit
Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America, to such account as the Agent may designate, in same day funds.  At the
time of each payment or prepayment of principal of the Lender's Swingline Loans,
the Lender shall make a notation on the Lender's own books and records, in each
case specifying the amount of principal paid or prepaid with respect to such
Swingline Loans; provided that the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the Borrower
hereunder or under the Credit Agreement.
 
This Swingline Note is the "Swingline Note" referred to in, and is entitled to
the benefits of, the Credit Agreement dated as of October 24, 2012 (as amended,
restated, supplemented or modified from time to time, the "Credit Agreement"),
among the Borrower, the financial institutions from time to time parties thereto
as the Lenders (such financial institutions being herein referred to
collectively as the "Lenders") and Wells Fargo Bank, National Association, as
one of the Lenders and as the contractual representative for the Lenders (the
"Agent").  The Credit Agreement, among other things, (i) provides for the making
of the Lender's Swingline Loans in an amount not to exceed the outstanding
U.S. Dollar amount above mentioned, the indebtedness of the Borrower resulting
therefrom being evidenced by this Swingline Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
 
 
1

--------------------------------------------------------------------------------

 
 
The Borrower and all other parties liable or to become liable for all or any
part of this indebtedness, severally waive demand, presentment for payment,
notice of dishonor, protest, notice of protest, and notice of acceptance of this
Note by the Lender and expressly agree that this Note and any payment coming due
under it may be extended or otherwise modified from time to time without in any
way affecting their liability hereunder.
 
The Borrower expressly agrees that the Lender shall not be required first to
institute any suit or to exhaust its remedies against the Borrower or any other
person or party to become liable hereunder or against any collateral, in order
to enforce this Note; and expressly agrees that, notwithstanding the occurrence
of any of the foregoing, the Borrower shall be and remain, directly and
primarily liable for all Obligations.
 
Whenever in this Swingline Note reference is made to the Agent, the Lenders or
the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Swingline Note shall be binding upon and shall inure to the benefit of said
successors and assigns.  Any of the Borrower's successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession.
 
This Swingline Note shall be interpreted, and the rights and liabilities of the
parties hereto determined, in accordance with the laws (without regard to the
conflicts of law provisions) of the State of Indiana.
 




[Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 



 
PATRICK INDUSTRIES, INC.
         
 
By:
        Andy L. Nemeth, Executive Vice President-Finance,       Chief Financial
Officer, Secretary and Treasurer  








Signature Page to Swingline Note
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
TO
CREDIT AGREEMENT
 
Form of Notice of Borrowing




TO:
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
("Administrative Agent") under the Credit Agreement, dated as of October 24,
2012, by and among Patrick Industries, Inc., an Indiana corporation (the
"Borrower"), the Lenders who are party to the Credit Agreement and the Lenders
who may become a party to the Credit Agreement pursuant to the terms hereof and
the Administrative Agent (as originally executed or from time to time amended,
restated, supplemented or otherwise modified, the "Credit Agreement")



The Borrower hereby gives to the Administrative Agent a Notice of Borrowing
pursuant to Section 2.3 of the Credit Agreement, and the Borrower hereby
requests to borrow on __________ ____, 20___:
 
(a)           from the Lenders in accordance with their Revolving Credit
Commitment Percentages, an aggregate principal amount of $_____________ in
Revolving Credit Loans as a
 
[  ]   Base Rate Loan


[  ]   LIBOR Rate Loan


 
Applicable Interest Period of ________ month(s).



(b)           from the Swingline Lender, $__________ in Swingline Loans as a
Base Rate Loan.
 
The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions contained in Sections 6.1 and 6.2, as applicable, of
the Credit Agreement have been satisfied.
 
Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Notice of Borrowing.
 


[Remainder of page intentionally left blank;
signatures appear on following page.]
 
 
B-1

--------------------------------------------------------------------------------

 




Dated:_________________, 20___
 

 
PATRICK INDUSTRIES, INC., as Borrower
                 
 
By:
        Andy L. Nemeth, Executive Vice President-Finance,        Chief Financial
Officer, Secretary and Treasurer  


 
B-2
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
TO
CREDIT AGREEMENT
 


NOTICE OF ACCOUNT DESIGNATION
 




Dated ________


Wells Fargo Bank, NA
1525 W WT Harris Blvd.
Charlotte, NC  28262-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered pursuant to the Credit Agreement
dated as of October 24, 2012, by and among Patrick Industries, Inc., the
financial institutions party thereto, and Wells Fargo, as Administrative Agent.
 
1.           The Administrative Agent is hereby authorized to disburse all Loan
Proceeds into the following account:
 
Bank Name:  Wells Fargo Bank NA
ABA Routing Number:  121000248
Account Number:  4124810714
Account Name:  Patrick Industries, Inc. Master Operating Account


2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this _____ day of _____________, 2012.
 
 
 

   Signature:        By:        Title:    

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
TO
CREDIT AGREEMENT
 
Form Notice of Prepayment
 
 
 
[LETTERHEAD OF PATRICK INDUSTRIES, INC.]
 
_______________, 20__




Wells Fargo Bank, National Association, as Administrative Agent
MAC N2774-160
300 North Meridian Street, Suite 1600
Indianapolis, Indiana  46204


Re:           Credit Agreement dated as of


Ladies and Gentlemen:
 
Pursuant to Section 2.4(c) of the Credit Agreement, we hereby give notice that
Borrower intends to prepay $____________ of the outstanding principal amount of
the [Revolving Credit Loans] [or] [Swingline Loans] on _______________.
 
All capitalized terms used in this notice are used with the meanings ascribed to
such terms in the Credit Agreement.
 

 
Very truly yours,
          PATRICK INDUSTRIES, INC.                  
 
By:
      Name       Title:    

                                                            
 
 

--------------------------------------------------------------------------------

 
                                                                                     
                      
EXHIBIT E
TO CREDIT AGREEMENT


 
NOTICE OF CONVERSION/CONTINUATION
 
[Date]
 
Wells Fargo Bank, National Association, as Administrative Agent
MAC N2774-160
300 North Meridian Street, Suite 1600
Indianapolis, Indiana  46204


1.           Reference is made to that certain Credit Agreement, dated as of
October 24, 2012, among Wells Fargo Bank, National Association, as
Administrative Agent for the Leaders (“Administrative Agent”), Patrick
Industries, Inc., an Indiana corporation (the “Borrower”), the Lenders who are
party to the Credit Agreement and the Lenders who may become a party to the
Credit Agreement pursuant to the terms thereof (as originally executed of from
time to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”)  Unless otherwise indicated, all terms defined in the Credit
Agreement have the same respective meanings when used herein.
 
2.           Pursuant to Section 5.2 of the Credit Agreement, the Borrower
hereby irrevocably requests to convert or continue, as the case may be, a [“Base
Rate”] [or] [“LIBOR Rate Loan”] as follows:
 
(a)           The Loan to be converted, or continued, as the case may be,
consists of ["Base Rate" or "LIBOR"] Loans in the aggregate principal amount of
$__________ which were initially advanced to the Borrower on __________, ____;
 
(b)           Such Borrowing is to be [converted into a Borrowing consisting of
the following type(s), amount(s) and, for each LIBOR Rate Loan, Interest
Period,] [or] [continued], as follows:
 
Type
Amount
Interest Period
     



 
(c)           If such Loans are to be converted into LIBOR Rate Loans, the
initial Interest Period for such Loans or Portions commencing upon conversion
will be __________ months; and
 
(d)           The date of the requested conversion is to be __________, ____.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The Borrower hereby certifies to the Administrative Agent and the
Lenders that, on the date of this Notice, and after giving effect to the
requested conversion or continuation, as the case may be:
 
(a)           The representations and warranties of the Loan Parties set forth
in Article VII of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true and correct in all material respects as of such date);
 
(b)           No Default or Event of Default has occurred and is continuing or
will result from the requested conversion or continuation contained herein; and
 
(c)           No material adverse change in the operations, business or
condition (financial or otherwise) of Borrower or the Loan Parties (taken as a
whole) has occurred since October 24, 2012.
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Borrower has executed this Notice on the date set forth
above.
 

 
PATRICK INDUSTRIES, INC.
               
 
By:
      Name:       Title:    

                                                                       
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
TO
CREDIT AGREEMENT
 
Form of Officer’s Compliance Certificate
 
COMPLIANCE CERTIFICATE
 
This Officer’s Compliance Certificate (this "Certificate") is made and delivered
to Wells Fargo Bank, National Association (the "Agent"), in connection with the
Credit Agreement dated October 24, 2012, among Wells Fargo Bank, National
Association, as Administrative Agent for the Leaders (“Administrative Agent”),
Patrick Industries, Inc., an Indiana corporation (the “Borrower”), the Lenders
who are party to the Credit Agreement and the Lenders who may become a party to
the Credit Agreement pursuant to the terms thereof (as originally executed of
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) (as amended or restated from time to time, the "Credit
Agreement").  Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.
 
The undersigned, __________________________, hereby certifies that as of the
date hereof that he is the __________________ of Patrick Industries, Inc., and
further certifies that, to the best of his/her knowledge:
 
1.           As of the date of this Certificate, no Default or Event of Default
has occurred and is continuing.
 
2.            Attached hereto as Schedule 1 are the computations reflecting the
compliance on a Pro Forma Basis as of [insert end date of applicable Fiscal
Quarter or fiscal year, as the case may be] of the covenants set forth in
Section 9.15 of the Credit Agreement
 
3.           Attached hereto as Schedule 2 are the financial statements and
other reporting information required by Borrower and its Subsidiaries pursuant
to Article VIII of the Credit Agreement.
 


 
[SIGNATURES ON FOLLOWING PAGE
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 


EXECUTED AND DELIVERED, on ______________, 20____.
 
 

 
PATRICK INDUSTRIES, INC.
                      [Name of Officer, Office Held]  

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1


[Attach financial covenant calculations requested by Section 9.15 of Credit
Agreement.]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2


[financial statements and reports required by Article VIII]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
TO CREDIT AGREEMENT


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT ("Assignment Agreement") is entered
into as of _____________, 20__ between _________________________ ("Assignor")
and _________________________ ("Assignee"). Reference is made to the Agreement
described in Annex I attached hereto (the "Credit Agreement"). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Credit Agreement.


1.           In accordance with the terms and conditions of Section 12.10 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.


2.           The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary Guarantor or the
performance or observance by the Borrower or any Subsidiary Guarantor of any of
their respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
the Borrower to Assignor with respect to Assignor’s share of the advances made
pursuant to that Credit Agreement that are assigned hereunder, as reflected on
Assignor’s books and records.


 
 

--------------------------------------------------------------------------------

 
 
3.           The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (e) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty].


4.           Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent. The effective date of this Assignment (the
"Settlement Date") shall be the latest to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (e) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.


5.           As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that expressly survive this assignment as
expressly set forth in the Credit Agreement.


6.           Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I). From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.


7.           This Assignment Agreement may be executed in counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.


8.           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.


 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
 

 
[NAME OF ASSIGNOR]
    as Assignor                  
 
By:
        Name:       Title:          





 

 
[NAME OF ASSIGNEE]
   
as Assignee
                 
 
By:
        Name:       Title:          

 

 
ACCEPTED THIS DAY OF ______________, 20__
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent
             
By:
      Name:     Title:        

 
 
-3-

--------------------------------------------------------------------------------

 
 
ANNEX FOR ASSIGNMENT AND ACCEPTANCE
 
ANNEX I
 
1.
Borrower: Patrick Industries, Inc.

 
2.
Name and Date of Credit Agreement:

 
Credit Agreement, dated as of October 24, 2012, by and among Patrick Industries,
Inc., an Indiana corporation (the "Borrower"), the Lenders who are party to the
Credit Agreement and the Lenders who may become a party to the Credit Agreement
pursuant to the terms hereof and the Administrative Agent (as originally
executed or from time to time amended, restated, supplemented or otherwise
modified, the "Credit Agreement")
 
3.
Date of Assignment Agreement:
____________

 
4.
Amounts:

 
 
(a)           Assigned Amount of Commitment Percentage  $____________

 
(b)           Assigned Amount of Advances  $____________

                                                                                                                                                                                                                          
5.
Settlement Date:
_____________

 
6.
Purchase Price
$____________

 
7.
Notice and Payment Instructions, etc. Assignee: Assignor:

 

Assignee:    Assignor:                        



8.
Agreed and Accepted:

 
 

[ASSIGNOR]   [ASSIGNEE]           By:      By:   Title:      Title:            
 





PATRICK INDUSTRIES, INC.,
an Indiana corporation, as Borrower


 
Annex 1 - Page 1

--------------------------------------------------------------------------------

 
 
By:
      Name:     Title:        

 
Accepted:
 
 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent      
By:
      Name:     Title:        

 
 
Annex 1 - Page 2

--------------------------------------------------------------------------------

 
 
SCHEDULES TO
 
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1 Existing Letters of Credit
 



 
Issuing Bank
Beneficiary
L/C number
Dollar amount
Wells Fargo
Travelers Indemnity
IS0002309
$495,000.00
Wells Fargo
Zurich American Insurance
SM239229W
$500,000.00
Wells Fargo
Aridian Technology Company
LM 733570
$625,286.40
Wells Fargo
Aridian Technology Company
LM 733600
$363,331.64
Wells Fargo
Aridian Technology Company
LM 733601
$625,286.40
Wells Fargo
Aridian Technology Company
LM 733669
$363,331.64
Wells Fargo
Aridian Technology Company
LM 733668
$625,286.40



 
- 2 -

--------------------------------------------------------------------------------

 
 
Schedule 7.1 Jurisdictions of Organization and Qualification
 
Entity
 
Jurisdiction
Patrick Industries, Inc.
Indiana
Alabama
Arizona
California
Florida
Georgia
Iowa
Idaho
Illinois
Kansas
Kentucky
Louisiana
Maine
Michigan
Minnesota
Mississippi
Nebraska
North Carolina
New Jersey
North Dakota
New Mexico
New York

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 

  Ohio
Oregon
Pennsylvania
Rhode Island
South Carolina
Tennessee
Texas
Virginia
Vermont
Wisconsin
Wyoming
 
Adorn Holdings, Inc.
 
Delaware
 



 
- 4 -

--------------------------------------------------------------------------------

 
 
 
Schedule 7.2 Subsidiaries and Capitalization

 
Adorn
 
Shareholder
 
Class of Stock
 
Number of
Shares Owned
 
Percentage
 Ownership
 
 
Patrick Industries, Inc.
 
Class A Common
29,043.956
100%



 
Adorn Holdings, Inc. is authorized to issue 50,000 share of Class A Common,
10,000 shares of Class B Common, 20,000 shares of Series A Preferred and 20,000
shares of Series B Preferred.  No shares of Class B Common, Series A Preferred
or Series B Preferred are currently issued or outstanding.
 
 
- 5 -

--------------------------------------------------------------------------------

 


Schedule 7.8 Hazardous Material
 



None.



 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Schedule 7.9 ERISA Plans
 
1.
Patrick Industries, Inc. Pension Plan For Hourly Employees Represented by United
Auto Workers Local 428, Mishawaka and Elkhart, Indiana.

 
2.
Patrick Industries, Inc. 401(k) Employee Savings Plan.

 
3.
Anthem Group Medical Plan

 
4.
Anthem Dental Plan

 
5.
VSP Vision Plan

 
6.
The MGIS Companies Flexible Spending Account Plan

 
7.
Lincoln Financial Voluntary Life and Accidental Death & Dismemberment Plan

 
8.
New Avenues Employee Assistance Program

 
9.
Patrick/Anthem Wellness Plan

 
10.
Health Club Reimbursement Plan

 
11.
AFLAC Voluntary Plans

 
12.
Prepaid Legal and Identity Theft Services

 
13.
Short Term Disability Plan

 
14.
Lincoln Financial Long Term Disability Plan

 
15.
Executive Retirement Plan

 
16.
Health Club Membership Reimbursement Plan

 
 
- 7 -

--------------------------------------------------------------------------------

 


 
Schedule 7.18 Real Property
 
Owned
 
1.
1001 Beltline, Decatur, AL  35601

2.
107 W. Franklin St., Elkhart, IN  46516

3.
28163 CR 20, Elkhart, IN  46517

4.
201 Industrial Road, Halstead, KS  67056

5.
1930 West Lusher, Elkhart, IN  46517 (also known as 2044 West Lusher, Elkhart,
IN 46517)

6.
20 Eby Chiques Rd., Mount Joy, PA  17552

7.
2225 Cypress St., Valdosta, GA 31601

8.
1500 Old Fort Graham Rd., Lacy Lakeview, TX  76705

9.
44017 US Highway 52 N, New London, NC  28127

10.
203 S. Huntington Avenue, Syracuse, Indiana 46567

11.
57766 County Road 3, Elkhart, Indiana 46516



Leased


1.
1808 W Hively Ave, Elkhart IN  46517

2.
57420 Nagy Dr, Elkhart IN  46517

3.
13414 Slover Ave, Fontana CA  92337

4.
601 S 54th Ave, Phoenix AZ  85043

5.
1077 Sesame St, Bensenville IL  60106

6.
4505 Wyland Dr, Elkhart IN  46516

7.
260 Industrial Park Rd, Madisonville TN  37354

8.
1515 Leininger Avenue, Elkhart, IN 46517

9.
710 Gerber Street, Ligonier, IN 46767

10.
501 W. Railroad Avenue, Syracuse, IN 46567

11.
56764 Elk Park Drive, Elkhart, IN 46516

12.
10510 SW Industrial Way, Tualatin, OR 97062



 
- 8 -

--------------------------------------------------------------------------------

 


Schedule 8.21 Post Closing Matters


A.           Within thirty (30) days after the Closing Date, Borrower shall
cause the conditions of Section 6.1(d) of the Credit Agreement to be satisfied
with respect to the following Real Property Collateral:
 
 
1.
57766 County Road 3, Elkhart, Indiana

 
2.
203 South Huntington Avenue, Syracuse, Indiana

 
3.
44017 US Highway 52N, New London, North Carolina



B.           Within thirty (30) days after the Closing Date, Borrower shall use
commercially reasonable efforts to provide Administrative Agent with Collateral
Access Agreements and/or Bailee Agreements from the lessors and bailees of the
following locations:
 
 
1.
57420 Nagy Drive, Elkhart, Indiana

 
2.
1808 W. Hively Avenue, Elkhart, Indiana

 
3.
56764 Elk Park Drive, Elkhart, Indiana

 
4.
4505 Wyland Drive, Elkhart, Indiana

 
5.
1077 Sesame Street, Bensenville, Illinois

 
6.
601 S. 54th Avenue, Phoenix, Arizona

 
7.
10510 S.W. Industrial Way, Tualatin, Oregon

 
8.
260 Industrial Park Road, Madisonville, Tennessee

 
9.
13299 County Road 25, PO Box 812, New Ulm, Minnesota (KDB Services, LLC)

 
10.
13414 Slover Ave, Fontana California

 
11.
1515 Leininger Avenue, Elkhart, Indiana

 
12.
710 Gerber Street, Ligonier, Indiana

 
13.
501 W. Railroad Avenue, Syracuse, Indiana



C.           Within thirty (30) days after the Closing Date, Borrower shall use
commercially reasonable efforts to provide Administrative Agent with a
Collateral Assignment of Business Interruption Insurance executed by Borrower's
insurer.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Schedule 9.1 Existing Indebtedness
 
1.
Credit Agreement dated March 28, 2011 by and among the lenders party thereto
from time to time and Wells Fargo Capital Finance, LLC, as administrative
agent  and Patrick Industries, Inc., which will be repaid in full and terminated
on the Closing Date.

 
2.
Indebtedness under the Borrower’s Secured Senior Subordinated Notes, which will
be repaid in full on the closing date.

 
3.
Equipment Lease Agreement No. 0302244-400 between Wells Fargo and Creative Wood
Designs, Inc. dated March 9, 2010 for one (1) new Onsrud CNC router Model
122HD18H2.

 
4.
Equipment Lease Agreement No. 8451799-002 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated August 19, 2011 for one (1)
new C.R. Onsrud Model 122HD18 “Extreme Duty” CNC Router and one (1) new Weinig
Molder.

 
5.
Equipment Lease Agreement No. 8451799-003 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated October 21, 2011 for one (1)
Solvent Recycler SR180V/Nitro System.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Schedule 9.2 Existing Liens
 
1.
Equipment Lease Agreement No. 0302244-400 between Wells Fargo and Creative Wood
Designs, Inc. dated March 9, 2010 for one (1) new Onsrud CNC router Model
122HD18H2.

 
2.
Equipment Lease Agreement No. 8451799-002 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated August 19, 2011 for one (1)
new C.R. Onsrud Model 122HD18 “Extreme Duty” CNC Router and one (1) new Weinig
Molder.

 
3.
Equipment Lease Agreement No. 8451799-003 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated October 21, 2011 for one (1)
Solvent Recycler SR180V/Nitro System.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Schedule 9.3 Existing Loans, Advances and Investments
 
Investments
 
1.
30,433 shares of American Homestar Corp.

1.
40 shares of American International Group (AIG)

2.
50 shares of Centuri Inc

3.
496 shares of Champion Enterprises Inc

4.
255 shares of Comforce

5.
50 shares of DeRose Industries Inc

6.
50 shares of H & S Treat & Release Inc

7.
210 shares of Kaufman & Broad Home Corp (KB Homes)

8.
100 shares of Kevco Inc

9.
6 shares of Lennar Corporation

10.
50 shares of Liberty Homes Inc

11.
252 shares of Nobility Homes Inc

12.
50 shares of Rockwood National Corporation

13.
10 shares of Spartech Corporation

14.
16 shares of USG Corporation

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Schedule 9.7 Transactions with Affiliates
 
Second Amended and Restated Registration Rights Agreement, dated as of December
11, 2008, by and among Patrick Industries, Inc., Tontine Capital Partners, L.P.,
Tontine Capital Overseas Master Fund, L.P. and the lenders party thereto, as
amended by Amendment No. 1 thereto dated as of March 31, 2011 and by Amendment
No. 2 thereto as of September 16, 2011.
 
- 13 -